         Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 22




                                                                                                            z
                                                                                                            'T. re        .   /o/1
         z, t
            f/A7'
                rO
                 ->                 .s-r'
                                        #z
                                         'A                               z)n zzèzga-cz-
                                                                                    .                                0czzk-
           ZGLV//',7N >74
            -           75/fL-                  - -        --   -   - .     r-
                                                                             /(7.,-:./'
                                                                                     v . z/
                                                                                         - Jz
                                                                                            ,,,,'- z
                                                                                                   -'
                                                                                                    ùJ
           t
                   --.# -                         r-
                                                   rcLrq/ Js
                                                           ;avz-/.
 +             pvno '                       e,:;( JAp'By .. - .. c. vs.,p.cr.w v a-rzz.!p
                                                                           ..                     ,
                                                                                                        .        A
     e         I

     7  1!
     n. ! -     .....
                                                       FIAt3g2g19
% y V . ,Pu a rrzzw .. Jae.oomKqz-zowz
>
                                    .
                                        ....
                                         r.            jtëjxuj
                                                             /.
                                                              lj'
                                                              i ttx
                                                                  qji
                                                                    r
  s k'-
w       ozxlzrc-z-
               .
                     ir          f
                  - u/c,sprc.r- ,a-,vzso..s. za,--'cc.   o Jp
                                                            i   .
                                                                ,
                                                                lA    ,grrv-
                                                                           g t-y'pg/ )
1)
e              .azz              -aw                                zv.sa,w                                 !
                                                                                                            ,
                                                                                                             (.V/z'Ff-' l---///d
+
.'sr
   $#g
     's?:
        ac
72 Jl 5 .
         -r--
            ea
             'z
              aegxgeoe
        z j- ...,
                     se,
                .- - - ,-
                                                                                                            ,
                                                                                                            j#/-tp ft/
                                                                                                            ,
15J =è
     ?a.
       ? ('
          j i*.          -                  ,,                                          fx
                                                                                                        .
                                                                                                            I
         av.rll-
               tfm t z./z-
                        -z'
                          z.4+ w'z-vmzs-Py/.e-
                                             zk'                                                            l
                                        .                                                                   I TW aauuZy &yc;y'
                                                                                                                             oJy
                                                                                                                               'y .
            /WWZ-B
            t    /'
                  J7 i. yvv.
                           vvxJ' W rz'zp45
                   r/.6.4 u/r/y a-r ,ex f-
                                          )
                                         gzawr-                                     yr.
                                                                                      z* 33jFz <=
                                                                                                      t !po z:o. vwv'
                                                                                                                    gr
                                                                                                                               ,

            A.                                                                                        - -I
                                                                                                         -
                                                                                                         zW -JW                    M I'X
                                            t5'
                                              -                                         l
                                                                                        ../
                                                                                          -                 I
         ç. zv/rmzvr /?g-/U &D Zb/N 'YX/TZAFDZJ                                                             I9,2+ s-zxe-o'
                                                                                                                         z-
            .                -              .
                                                                                                            '
           1Z'z7rz-l?
                    zz7 P lzzfpa'g/./z--
                                       Al- A/cp       ''                        '                           ,= r4,
                                                                                                                 ,p,
                                                                                                                   '/-r-zr/a
                                                                                                                      .

                                                                                                                                   ', +
                         .
            /'> -&f z#zk-
                        zt/zul/r                       J& z'f              yv'
                                                                             w/z,
            aw .z ,wz,.z            g zw Vzs s zw..r Az 33/7Z
                                                                                                            I.
           ).
            :
            -
            7.                                                                                              I                  D p c/r,.
                                                                                                                                       *
         -sî t.zvètos zzr rôzzr-
                               ,gzz > z , ,<4rz- z-                                                         ' VrZ-z#','ZX W G
                                                                                                            I
           l8 tFD 16/2              '
                                    o >'
                                       .J'
                                         z? otxztztpoq ''                                               bZM D ' zaev /z'
                                                                                                        $
                                                                                                                       ,/zzs
             '
             i
               r*
                . srrp.'W zzkzzzz.zzRz-ezw- yc-wAz)
                                                  'o.cAz ' '1

           .a
             Ne wzr
                  z xw
                     'cy
                       mcy t
                           -xr -r y'
                                   vyx
                                     .u
                                      s   ,  z x=  wosos
                                                       p -r
                                                          - 4
          M AD       ZW 'W'C zex'c/         z'mM r ' A tFZA FZM                         A'
                                                                                         xfr r dddl' l
            FJ rwo k
                   r-
                    e'c.z-l mAzfl- A M UX X                                     N CX tLSV WJ'           4
                                                                                                        I
            w/5f? ..e #' zomz!crl                               +44.4,          &lAA Aez>' + #          ,nqseW e.-m /-
                                                                                                                    'v-
                                                                                                        '
           R +x.zy+      X rierzo       zgzzee z'-- y'z A OVA> g DH z-                                  ,Je
                                                                                                         / ;(sy-vej
           lDzvx w p+msxl szxyvzp r-nzz                             0/ i'. 'WJ'Z/-#N         zé/'
                                                                                                z:3'
                                                                                                   k z< '                      y,
                                                                                                                               ,.
                                                                                                                               ,

                   as-/z s .
                           'o.d     q zv/. -S'Z- z'G xzz- /R t aa z'e                        '
                                                                                                        ,
           I+
         b. W /
              '-
               zf.M/- z/s--X.4z.p'' c/zf-r- y'
                                             z/z 2-z< zgzzzp                                            ;z-r./,
                                                                                                              -,v,J/4,;.s
                                                                                                                        r
                                                                                                                          J,z..
                                                                                                                          -
                                                                                                                               ,
                                                                                                                               s/
                                                                                                                              sc
                                                                                                                               .
                                                                                                        j
            clz- ty-zrtz z'/ 6t  s# z'  z-a'> zzdcr ccz                                                 ,#,wy /<c-/./>?'z
                                                                                                                        a
                                                                                                                          ,'
                                                                                                                           z'
                                                                                                                            -sz'
                                                                                                                               /c   ,
           Lsprnw zzz-k-  x z-xzé-t/zzzze/s
                                         's- (3/ 4.                                                     '
                                                                                                        p/7-
                                                                                                        ,   ow
                                                                                                             r-J
                                                                                                               --.
                                                                                                        '
           zzpzs', zvw ezzz     -zvzzs ss,p                                                             '
                                                                                                            r//'
                                                                                                              . 3z
                                                                                                                 /gê/?
           ?,
           Lr-/rz
               suvw%w
                    G zv
                       s'=
                         '
                         c,r--Ao
                               amstzzu
                                     lez.
                                        b.
                                         z
                                         ,
                                         m
                                         w-
                                          s-
                                           wx
                                           -f-ozmo ,
              Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 22




                                      AJ e ,.'
                                             a qf
r P ;X A,z-
          r r oT zxz+ z?c--- r & 7 zzzclzt/tzf.ce
                                   . .,



Hts< tz-  -1cw zf/- 'ryA     y,,KtM X zA --W-         -              -    -                                                  .
                                                                                                                             -
                                                                                                                                          -           .


--U - -7--J Jzf/zfv'rzL-L'JLr- kz>
               ..               .... c           7 z#W--w-).y.yy
                                     >- ''xvzT> z.
                            c- - -.-... . ..                                                             .

 z'V(%p/G Z'UZ..
               AFc
                 'Wzlct-. zk#vQkk9 zvz-pgzvz-- zzyj> aza f
 L'J/' Y z'/)zv-lt:tlL                                 .'
                                                        .> t)
                                                      - .
                                                                 !)y. j
                                                                      ,                                                  -       .-


                         AVL15- W e-A /MPL'TV ZW ZW-JI >)!t
                                          .

  zot/lbW   -h-/7.k-
                ft zt-
                     '
                     qz'      zi+ -'
                                   z
                                   l  w
                                      z''
                                        z-.
                                          tf    zt è /' -
                                                  <>           4 tj
/Jzl-
      .
                                                     -     , .  t-è.,
                                                                    a,
     z=/A l-e7A' - pzr          p pzv     ' ZV,,D A-i   m. '
                                                           r t it
Az/p//g-
       z<4' -z-/,
                'tz'
                   or/î-r+'
                          w/
                           6                                              Nrzzlo-'
                                                                                 zsi'
                                                                                    'h                             ..u                )î
                                                                                                                                       v;y.
                                                                                                                                          '
zN &p               w--
                      z-                  i y'
                                            zzg#,
                                                ,.v J7Z-
                                                       - X W .6>vA z'/o                     .
                                                                                                                                       t      v t' :
                                                                                                                                 s y
>
zrA svzA
       y6n
         4zz7u1
              /
              +
              7--r z.   'p-p tr:?zlZZS--
                                       Zr; '..
                                             XZM./-.4:$)yk
                                                         s                                                                                  .
                -13A/5 J A&--ksbo'
                             ,
                                     k- N /QC#
                                             X
                                             zt:z:z'                                                                         -        -
                                                                                                                                          % - '

r zW,               r z-z?e -                      r r e-zgi             f2ë-zCT-Z ZW Y
                                                                          .                          -


rw cz/z# cM ?'?'/                             ,7
                                                      /-       '
                                                               &S2.k'
                                                       -z/ r .L-    - -                     zo c,s-z-
                                                                                                    -zyzv ep
 r z#Z4             >                 ze..
                                         Gx               z'U z z-rr' zrz /.r--       . -   > 7227 cu.
  O T                       rr                                                              rglg -z+ /
 /
 ;tq f
  XJT
     qm- z.
          /m/.
          w  J .x à-igz ea/a #no
             .                                                                         -
                                                                                            -7,0szA
                                                                                            :.
                                                                                             -    ' w/-                           ,




 - -w7
     >
     '-7v.c W vxoy
                 ,v 2 >.
                       ' V'
                          M v.'X
                     m . r zW z7
      er râwe Ve- ii'.           ?c
                                   XAX QXI
                                  Fc'> .A :4,?lW
                                               ,
                                               -I  zx
                                               4=G .,.
                                                                                                         -


                                                                                                              z
                                                                                                             - .
                                                                     ,


 N.
 M N>/
    ry- * 4+2.4SZFZZFE
                     NJV//ZW W %V M.-
                                    &-
                                     X- . .
      tt&- / f 71 5-4 3 07p . +/7-   > ;L     4,4 )                                          -   -

 MW zVLFIM 574 W7
                M '- N ZZZA/ /fF# = N - 4F. ./-
                                              4Kœpc                               -


 z7 Dq/i wgcco yoH tzzk'
                       zW Zp#r. -sg
                                  .-uw yyu yyr                                        .




  % FrVIY s z'      wctz-fz,/- r p J-
                        -
                                       zezr
                                          . zfzW #f/z -oof#'
                                                           ---.-
                                                               .
                                                               Jç?W.z-
                                                                     e
                                                                     : #                                                                       . ..


    - K GKKY LT WW//t            a- -zr e,'
                                     ,         l Xrlc n/k-H.v d4V
   z7
    -ezN
       ' ogz'zz'zw
                 --zl M7+, vorzzy'r e'
                                     ,#s. znz-/zJze a-gknvni'of z4C                                                              .


    r; .z
      .
          7z
           'f NC/F w'N YW V VIZ.V z<r'             fztYz eW K z7zT
    r Jzezml>Len/H ,$- .G-;r&zzz/PJA 'DM r zfz/s'        or4e3' 7-vw
      cgclr/r-
             y--
               zutlzw ôz*' J W                         rzw cl- zzw w y-w p             sezrz-zly s> è;&-
 '
  ,
      é%.K7
         -W                   +c>-
                                 44l :PX 6'/, -W                              zGY 5/.*5 V/R
Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 22




                                                                           /Tq s ur v#
    S- ,>- yZ5z?z:& '
                    J d4 ,           csxy
                          (zxzlxzzl zxzz
                                       '/
                                             .yw
                                        .?/.zéq
                                                                                  y. om
    z</A # ,z#3 J'F/X fxz
                        rz?za-% zzr-
                                   .
                                   vi

k, L'-///X /-
        -   A/JN J-:(
                    tQ Tecass/X wgXvwyzz,0.-=+,
                                  -
                                              ./                                                  ,
            zr
             '
             Tz?c.
                .
                 /e z;- cL1.r/ A
                               z . ,'
                                    v/.,-
                                        ..
                                         /,>-
                                           ./''ysz.a,,
                                                     /;'
                                                       -J-x
                                                          /
    /a /,
        >.
         ox,ec                    z7z'
                                     za,
                                       'o.
                                         // xvww---zz zs vvmau
                                                             ..
    /4 .
       s
zq /           v sZZ- a,,vzz zv.oz-, z-;                              ..   ..                 .


                                       , spzp. r--/y
                                                   ,.--,-

               ,/'            wnzr.           a -.,r.z,,-..,.. mw               osv,-
              W XZDQJ     E %       ZJG ?X zM     O/ WG      tM eW Gcr r                  .


            >>1       b zyrct ,-W' w 7-4,zv- zzr,p4rp
                                                    eW mzr-f            p         .


            F. a w-, # .
                fz          .t
?/, J. r 7/&-- t'l ozz4 z?g- 1
                    '
                    .
                                   4A Z4 M C'F IJ
                                      ,
                                      .
                                                   '
                                                         z>r zzz'o z'b-
                                                                                      J
    K w 'z-
          y'z-,fJ           (NX a (vzD     u//l-             s?
                                                              r-r-z7'
                                                                    cz7z/yx.. vz-zez- vu e<'
    (7qo7'
         &s D           A-M           A'AM ,W CG              Jw    zozïze c 4wo /7+2,*/45
            MX ZZ
   #r: fvzA/py.NZM ZQ/> Z/J.Jcz
                              ny
                               ryycrsiv
                                      yggzc4
                                           .'
                                            uYJO-
                                                AVVZXW OK
   /> M FYJK srm z,
pf.d          r,&'/l/'-z/v/z-/- z-zpo-fcs-
                                         cy o'z-
                                               e zv-
                                                   scv r szmzzzwt/uzW V'
   0K zw l (# z7.6'oK
lJt Qtlvrt.
          :-ff//tr Fsz/zzogzz'
                             -                      /-T zmrzpTu
                                               ô''zd'                  JW D J' /X#'Z/
    JYXX//     H        zeazzz-r          zrzzzr.r            zA> '
                                                                  .A z: .3 r. di orWtq r
   Jpr /r /z. .J1                  F'z/za/ztr'
                                             v >'pe' zfvkkzgkv o v'J- zzz#zizv za
                                                                           .




                                            PG J-
                                                .< R'
tk. (A t7Z% zsl#/t?// rc7& # d##.<4Wr'
                                     rzl .2w z zszlsy'vM ygrwkry'zr7'
            Y AD kfcxz-gil-tr'
                             .o r/z- /d'
                                       #crz
                                          -zr p ovvf> .swzwà'm zoz    -

                                                       )-/

                ômir

       r q;l Frv zz/: ,n(5,%/ 1zf,-/6/.%/ z-zzröqztxzm'
l5iCvpz-                                                 cgt.tp
         r ssz f ttwv/-
                      u z.czz/x' vy> is.
                        .               '(WIlc*- zzzz/zfze
        '> '& A zoz'- 'twvlo rvti/zv/ow aocme- zr'   yzc -?J
             Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 4 of 22




Ab/64>/tFZD L/J                                   &7z-z/c-7-4           v zzJ7z'2ru'
                                                                                   -                                                           z/
                                                                                                                                                4vv
                                                                                                                                                  'e 4z6+
                                                                                                                                                       ,
                                                                                                                                                       %       .
                                                  '
w-O/3A M 4z'7XJW A                                . .         zfzoz
                                                                  .o     +.
                                                                          ,r'
                                                                            4* 4 zlqçzf                                        ze<.z-.'t

6*ww,qssdJ<) 3, 7-/.
                  - w-gqw/ doryoaz-v/'
                            -    .   e /VZ
                                     .
                                         ;m.; <,
 .   zJ
      /
      - z-vzmn wl
                çe                                             Fcwgzcv'+-v                       J?s TXe.
                                                                                               //7              -              -

         YXzmzlW                     M ZZXZ J'D                      KfwD
                                                                        -         A'2%              -       Wxfftfc.-?(.
 .-   D /vzw-:rm-
         -      o-.                                                                                             . -     - .-       .




 *   4              rz /v ztdjzg,z A,
                                    z/ A/qzees JZ /Vç                                                                                          .               ,l
                   +W .t%+K3- =                                     Kf+KD - +,W                    ./,%1Kf1' -/-
                                                                                                               Q4 .                    .


                   Z-W W . N XZA W ' //eT4/+4,D.                                           -            -   -       rzlo-
                   r//e7zr - -v/o zdpr-u n '.

                    6> v- <+<4 +q G                                    e*-0                      zlzç'
                                                                                   z-dg'&r' zk/zfu   fàl &'r :r.           -



                    ve/f :                                4Nz< *                  J/-JZYG K
                                                                                   -                                           - -             -   = -.
     = - - .                         .   m gD6F/%(fK DAT
                                                       ZJ&AVCC VW Y'YVV .                                                                      -


                    f-AA r/fr zvvz//r     zo ozez.@ KzvfW xf'W -         .                     -


                    /P0 F/%' #c&7
                        -
                                          -Aê
                                > / 2:&N / m zA-4u zzcW tf.p
                                                    ,
                                                    .
                                                    -.          -
                                                                                                                                   .


                                             w yggvgpygyu

     &        'r-
                z/&        m* .,7% ZN 'ZS o4 ,.,,/::*.<3
                                 .                                                                          ezvq
                                                                                                               p    .


                  Z7J/> 'FX(h-
                             7< - 06- z-v r'
                             -             f,*                          - .            -
                                                                                                                               .       -.-                 .   .
      - - -   /ZW T                       +AA/?tM 1-,-v- - e Z>
                                                          .                              XK*                        .          -           -       -


              '
              L-/Kzn'
              .                          fg /'/ft
                                              - '- A wz                       07:+/./+* NZQZW m . .
                                                                              .



              zv                                  wqa ustpv czcc,oz' w yzzszqzzitz4x- -
              SAZW XX                                 N        W WW               W XW                      W XY W
                    -   CV                              UW VX W


                            J            / /-
                                            / z                              .
                                                                             * /#oh g.ta
  r-
   vroz.ziw zp.//z& zv--.
                        -
                        /e.
                          =</zJ,//pny/ p-wpo-/wA z,gzyg
  /7--skzc/rp,txawl y-z-
 x'                    /ea/'g3,,/a' --ç
                                     .).i;;,u/,p./sp.
                                                    --?,
                                                       .4.
                                                         rt)
    Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 5 of 22




            r -
                                                                   AJ e %- 'X     -


       :1Jr/,c/e / .
                   re
                    'er.
                       /.a.ztr     vi(-.   uzvzovy / y Xxmswl
                                       / cs'
                                           r
       ,'=ev / zz r
       '                        zz
                                 .' z'',
                                       z /./  'e,,;w ..AV-/k)w-
         zX 6%z,z-   me-.s,
                          e/- Za..X .z/g z
                                         -=v-r/ tfk-  eo
                                                       zkz-vvs.X/so
         zZ
          ,e Jz z/,,,,,X e,Y .
           ''
                                  z-J' F/g > zzwzcpw zcz      'gxz
       '
       z/zZ-Z-> J z?z= vz-     v u'    wrkw.p D-z-zmz-
                                                     a-s- y,.   ;     .



        r-
         -/ovyzq & -,s./,/,z/,o. ,s-g-   -s/
                                           zs/ex. r-/q.A.o',m./o ,aw.
                      a r/.
'


'      '

       ,   ï
       j'
> .z'C /7 fl /
             .Jr
               .& r'>'
                    '/-,
                      ,mxv# zrIJl/zzrM .
       1.
       L/L- zA zy
       t-         .
                      e-        z2Zs/ zKvwv>ze//e Zv /z wrzw //
           M h             ?'
                            4y z% me X ltw z:2
                                             /vzha z-zz-
                                                      -z;'
           > W - kzwstzv                               a-atzzvz
                                                              .r
           D.èz ,3. $- zy é 3      .
                                       -
                                                     r-G-lr+'
                                                            &.?Z'-CW/ ,S QV J
       po
        -v n/e z,
                çaw/u tz.y
                         / z-
                            >verz/X , :s7/nz/vm z.
                                                 s
       D.0 ô, z&,.%- z/lé                       'sw.'zo'
                                                       tl /z>--J'
                                                                / ylW #-. .F..
                                                                             -.
      7 ,,,v /t
              'e
               's: w-oc/ zo--.s z/-/ w o'--hrw
           z-;-
              r            z.x-o-xe- zz'
                                      -
                                      /. w-
                                          zz. vv-r zz
                                                    -e v zzoz
                                                            ,.
           z/ow. Z                               Z
JX                .. -r- zoz
                           zzî wkk6tv ungzw/'z
                                             'rD Nzdlz*7 0-4,.7.+-
                   > 'k
                      A -'    > 7
    5-li          /.X NzAzco- w e-kc
                                   zw'
                                     zê > ,2 r-
                                              n z zw z zzN '-

                  >w        Q2. ''              o2 or//&2>1-JG        A %?
                                                                         #&/V
       !

    W .t          z.r          zaz-   .ve' yœkt .sc'r     ro J'    zAwllz-r/b
       !
                   v.
                    >         = p     r--n v    z- rsy/cz/rzo-rv r
                  /. r          //4-e- w tkw .t N sw          .si .
                                                                  ?crsïq z2
                                                                          '
                                           ''     sw       uw    s ssczw
                      W JV-A?      ,            W qzwzk> z4   v r /-
                                                                   'J '(?
               Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 6 of 22




           ?
                                                                                                                                 Pq; e # of
                   /?Ky.t.X/if/6.vH,r    ze-7- z z zy      W 4W
                                                              . M                                          -         -                               .
                                                                                                                                                          '
                                                                                                                                                                           .   = .
                    C-tô#J7
                          Y'          wu-f'
                                          :J.7AM-W zzx'
                                                     ' A zyyr /?IJ2tC .
                                                       .- - -         >-.- -
                           S kM Z8 .
                               -                   .       -                        -   -         -       .- - - -                           .




                                                                                                                                             h
                                                           .. .-...                                            .. . . . ..       -...- .....- .-.....
                                                                                                                                 .


       A 'rry/c/z/yu'
     Jt'
                    z
                    k;
                                                       f'z)            :7z7-rT                   r-rz
                                                                                                   ' z M' m                              ,*71 'z/?. %+
                                                                                                                                                 .



               :êwzyugry                                    /=u)z 4 zJD J'D 'M -/sr-
      /-77.7z#é'                                  z#J?44 lzU
                                                           ' W tx'su
                                                                   '.yj
                                                                      yDy,
                                                                         .ypg>.
                                                                              :
                                                                              't k'
                                                                                ,


                                       .e$ e
       g:!!îV k/r ... p.
       wo- W < #. ts'
                    '.
                     1Z<
                       -'?:
                          ''. e
                               ..
                                   '      'u
                                                           x. F 7J LJYF,SkX ,                                                     ey /vyJ?a 5'                        .,


                                                   V    zd/M U zeG e ! W <fL
     z7.
       '
       /s'2</?                                     rzv-sqtttl# qe- ûoM p4.4 t
                                                                            kTC
     J-
      m /-.
          i-k,a -
*'
     l ews 1 u tl4stt
                    .#, '
                        g zr
                           ztëru- U&it ,...
                         fomqlqt(ùs 10,,-
                                                       -                                                                                             .-           -




                  1 cws y
                                                                        .                                                                                         -
            ,s .                                                                        y
       m,                                 k-               ,.,
                        p ncs,qïy,
                                 .jj,,y-
                                                                            -   -           .



     co/ceot, erovk.
                   yas s.
                                                                                            ..
                                                                                                      .
                                                                                                                                                              .   , .

      Fr&?-'
           t
           '
           -el .                                                                                           qX; r
                                                                                                               k.k .i.y
                                                                                                                     ' -,                                                      W .
       1èkest-             -        ,$rftko0 -ii'qs-.--P,cv2q J ,
                                                                -,
           h'Ici Ptq))&t-7c
                          '1=. s,ttc.
                                    l>eJ.--- ttP-m 7  $?#-
                                                         C.-.
                                                            ?
                                                            -.  . ,.
           F /-J-n L-  =  z.--t/(?    y   z .  o 9 C= -? .
                                                 ,,
            lb/qLr- y'c-qLS.                CA .6.   .Y. %-
           .   r# j                                                         C                   -
                                                                                                ythy-#
                                                                                                     !
                                                                                                     r
                                                                                                     -
                                                                                                     ).--..
                                                                                                          -
                                                                                                          .
                                                                                                          ----
                                                                                                             y !q
                                                                                                                h
                                                                                                                -
                                                                                                                ;-
                                                                                                                 1..---.16
               , ozzs                                                           mz                         .B.L # .LLC.,.
               ;t
                'sov,l-                                                 ,



               lw 1/.d'?,
                        r.'.                 ..                        fo..                               rv-,:.?v, o- / ../         .



                                                                       Vxefqrst
                                                                              xc-
                                                                                eu 1
                                                                                   .0 -1)
                   .- ..                                                                                                     -

                           q       .
                                   .


               V er:)ccl Y-              .              //' q'-$l tJ.?.C-..
                dre''j                  '
               '
               .
               Z coAw kwj                          -z.pro s70, y ,0r)jg
                                                                      ,z uj
                                                                          , rec.,.
               <-
                   D eap
                       I
                        v                              -Q'c D y                                       /
                                                                                                      7('
                                                                                                        1'c/ -1.s
                                                                                                                'c
               /..-
                  ..
                   ,.
                    y-
                     ,,o.
                        .
                        -r
                         k.,.

               AIF- # &4â f                                                 )X' N -/tl J                                                     2 q T ( ar'
             Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 7 of 22




Y    '




                                          ..



        -.X0(1- -Z?;AJ//F czFx y .M-W-
    . a4..
                                    7-        t S i<
                                       X---ZMVW ..O -
          > F&Nor' r w zgyr/l > -J//r N zpyUy.
                 z#!/o6)W..m m=7L
                                ')zV / z. A-e-& eL
                                                 4I'r                                                                            V ZV
                /./         z>/>/0 6 W ,
                                           /Zz7
                                              'P f z'
                                           ZZZXW Z Z/Y?yyoà
                                                -
                                                          v
                                          z..yyk Q g x'#                            ;         .
                                           r #/Z 2K 2,1/1**,
                                           tY -f'
                                                l-     pz/.z'e T/$w ,W4 a,*
               JVK               n               yo-
                                                   -,.
                                                    .
                                                                       ,'z
                                                                          sw            /:og . 2 y'  rzlzc
                                                                                                  s x,
         ap- ..co e. cco r'r                                w oQ                        & &W 4L.T'
                                                                                                 2&,
                     xzw ve'
                   & />
                           o
                               *e
                                                a svz/&
                                                      ; + pzl
                                                            e7
                                                             s> 'e /:
                                                                 '
                                                                 *7
                                                                   aRs/n
                                                                 .ïd
                                                                   f
                                                                   .
                                                                   u.
                                                                       $
                                                                       5                                               X e e.4//.-
                                 .                                                                                                   >/ /W a
                                                            , tû)mr                           Q4/J..#'
                                                                                         Jr ...      .
                                                                                                     ' #C)a..u''e
                                                                                                      .
                                                                                                                                 ,
                                                                                                                                 e



                                                            W                        -.
                                                                                     > gra q)ty
                                                                                    z>        ,
                                                                                                ,.
                                                                                                 oor...
                                                                                                  .
                                                                                                                                     Y>(;qp>/
                           '         ''                      /c<rz                       zrfo
                                                                                            '?,c .
                                                                                                 r.
                                                                                                  /':-J-a                    .



     3:,;s,/?
            '//Zo>çj
                      t!
                                               J/A -œJ'J//36                       K/r ;JNJN
                                                                                         .jlD
               '   Z wyy' ycx
                    ,.'

                                                                       f./,.IL 7Ve. D.v/t
                   /
                   ':R
                     e,-,?//Y                  Froyzx,
                                                     -a<,                                     Xr'f.'
                                                                                                   *J/r ,.
                                                                                                         %7
                   r'
                    W o=       t-z-s .  Ja
                                         . zvJ
                                             -tzJz/vr+
                                                     ' > ' i'> lzH k '
                                                             ,.r!>      ' -- I
                               T--szvw zg X X/ Ve &Y /V m & <''/     eq ,,.-t-.                               -.
                   z'
                    z/'                                           '-   .,       .
                                                            mu
                                                             u'
                                                              lw       o( y,
                                                                        :z' zgt,rr # -- & .z,
                                                                                    k
                                                                                            vv
                                                                                             4#
                                                                                                                         .       s
                                                                                                                                 s,
                                                                                                                                  z
                                                                                                                                  or.
                                                                                                                                    x
               C<//:
                   7. p.,/     et
                              , k-7o'u.!r.'
                   zprtr tJ,/t'
                                                        -
                                                                .c         ..>
                                                                             .., r.   vorw.,i #/*
                                                                                   ,.f-
                                                                                      ,   .
                                                                                                 3t
                                                                                                  ?f  UIy-<7' ?'v
                                                                                                                         .   .


                                                                           ,.             .    />/   -
                                                                                                                 't')
                                                                                                                   ,.
                                                                                                                    e
                                                                                                                    .
                                                                                                                     '-
                                                                                              '    vp  .    . ,    .  y . r.
                           #//            J e,
                                             ee'
                                               .8rt.,.:v,                    u .,-î,,' .'e) t'L'      .
                                                                                                          .
                                                                                                  l.#'.Z.%,ee-kquu
                                                                                                                î .L
                                                                                                                  ?    4,
                                                                                                                        d
                                                                                                                        '1k'l


     atf.# XU T- r /4(TS C-                                   L C'-f''V &-t
                                                                          ç%ç> (J :'/1.C-                          ,
                Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 8 of 22




                                                                                                                          R u e k' v
        zvr i'c '
                zz                               g z yss                          FD                    & W                    &W r             -   -   -   - -


        FJ t1                                    VV ? VY # X                                    W X (Q X W Y
        T/'/LF r ï LTC&:4M
                    t
                    U
                    Te
                     Ac
                      i
                      i (,
                       8E
                       - .?
                          UV
                          A é.
                             (t
                             T' éEy-..
                                F
                                .     uur,y-(noy .
                                                 y
                                                 .
                                                 .s
                                                  .j gc.
                                                   y                                                                      -   j             .


                  A                A# ô&b :2. 0 &4                                -



                   #        l 7? sn .
                                    '
                                    x LT,
                                        .-w. e t
                                               3F -1QF
                                                     J G=              ..
                                                                                                . .              --       -       - -
 ot
 - o
 .-..
  G r ;-N
         S1q'
            jc.
              S 7- -.
                    tJ               t                    ..- ., .,       w,
                                                                                           b
                                                                                           nuw çk
                                                                                           '
                                                                                                             -
                                                                                                                  .
                                                                                                                              =bœ-ao,.
            yx
            Zjy*.tc.f-f'.cw.7                         7     1'
                                                             yex f.so                       y;                   Jjér.
                                                                                                                     4r(.y.
 p                              '
                                fJ.-e. ,
                                       '..-                        -           w er,.m t4.' d q--
                                                                               P               :e       - -           -




                  v4t:
                     ?'X-*t-:
                       .
                           ,.

                          ': 1.
                                 .
                              -.. . s , w .
                               Jt-lt;
                               .     .i      t'
                                              C
                                              os
                                       .,o . tz
                                     .....- .-   ..
                                                zf
                                                 ..
                                                    xUj
                                                    )  <=
                                                      x. 1/
                                                          j.g j-
                                                             --    .- .                   - -     . -   -.
                 m-
                  juyu,y gm m B'            tzçoM&
45                t+&-
                                     0&
                                         a:'
                                           S
                                                            Lv7')e',
                                                                   -yjyp/
                                                                       -.
                                                                        --
                                                                         :.
                                                                          -
                                                                          N
                                                                          -
                                                                       = =>w #lT- (>
                                                                       --
                                                                                                                                -       -   -

                                                                                                                      -
                                                               .                      .
7
J7$/
    zcki
        -                       QDEYCQ&XF4
                                        CXY -WWF&--- - X Y )
  .
                                                           .                      i :< y?8t724-A $




w g yy o                                         .4,.
                                                    ,
                                                    / .A -zzt',
                                                              k,k
                                                                '
                                                                i z*/e
                                                                     -
                                                                     v.-                                                        - -


z>.-
   Aszeue    vvX
               /' av . >r? wa,,1,sz-,   sssvqg
wL
1      u x                         zr?wc. r:= ,                                                                   ,

    /J vo.- < A   'o%xv-<-. /Vxrrqg' étlc
# Yz.z
     sJ/
       'Jy
         w zz'
            eyz
              rnp yz a
                 .-
                     J,
                      A
                      ->,.
                         cy
 /Q-                        7/c                       % ./                        zi'
                                                                                    a,.no'rqg'
                                                                                             /r
                                                                                              '
        Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 9 of 22




                                                                                                                                                  e
                                                                                                                                                                   -'
                                     (j.l-r'
                                           E-&#.
                                               z.;
                                                 -/ t  m-i,
                                                          sz '
                                                             drJz'' W'  xz
                                                                         n#,'- /; ......#.c..,s                                             .
                                                                                                                                                s e.rz...
                                                                                                                                            r. Zvr          -
                                                                                                                                                                    .

                                                                                                                                                                : ....
                                                                                                                                                                      o


                                                                                                                                               '..  2>
                                    t.
                                     /zàz-qxce<- yr J?,  z.../
                                                         J   --
                                                              $-.. - ----ozt /f f*,vw-eJ <'
                                                                             - .
                                                                                                                                                w




                                            V 'r zw ,-,
                                                     tzckuvu-z-.
K R                         - D                                 y'.
                                                                  '--                z
                                                                                     '-eA;'wA.
                                                                                             ,
                                                                                             .
                                                                                             /                        zLX                         (%ss 'zz-eu.
                                        '                               +                    ..                        /
                                                                                                                       f ,/zra'r
                                                                                                                      +> z-
                                                                                                                           ,

                            k /7                                z/evz                      J z,, uoz z . .
                                     f
                                                 ,/
                                               e--        w         n
                                                                        .T
                                                                        .
                                                                            z
                                                                                                                /9
                                                                                                                 o z ,>
                                                                                                                                        #

                                                                                                                                                     P .
       % bh.,                8'v/
                                . V'
                                   v/2z .z''. .
                                              Z,,e'                                                                   ..
                                                                                                                           .         + M * />
               X r'
                  /: W(
                      ..
                       ,/N                                       y> zys m,                                                     z >l zr >
           ::r e                                 -.
                                                     M / T'
                                                          &I.-                                77*                              cz-os e-ry- a
               gryzpz-z LA,                                                  W ryyoz yp
                                                                                                                j,t                              '
           )'                                                   t-.
                                                                v
                                                                                                      ?'w

       >?.X >                               S œy z'
                                                  a sycn'
                                                        sc//'
                                                            .,
                                                             4)                                                                        >pzs/ê- / /z'
                                                                                                                                                   z?.
                                                                                                                                                     N
           tk o/-
                ,-                                   zzdr      v e-u   2 R rèvv Iro;r
                                                                                     .?'
                                                                                     t                      .




           .F'
             X                      W                   w ez/k rW r n a c w/rrzfzf/
           r M 2&                                    - S W .

      7 *.                                       W y y Zas.y                                      zT
                                                                                                   -n 'o                       >-e>               ps 0s-
          # rW I
           ,                                     X XX '  C                                   > uoz-
                                                                                                  r ''z- M w'>G''
                                                                                                                /'
                                                                                                                 7
                                                                                                                 Z-
                                                                                                                  '
                                                                                                                  0
                                                                                                                  -
           tt& # > F                        Z 't
                                               'k.lt*
                                                    .??Y                                      m-uov Jz'
                                                                                                      yr                                A A- 7A#,pa'7.7.pu
                   tz',.z               à'//zz?/1J'tQ./                                      U rwrr ' zw p J-y I                                                     /-
                                                                                                                                                                      .rA   -


               H PCX                             ZDxxf 4
      #3                                                            JT1,                   2)é'A.,.7zyz
                                                                                                      (l.T(t-z'
                                                                                                              ' A X CWJC'.
                                          M #J                                     kW    rozn zo & ? R a R
                            >           N rt
                                          U
                                            #u'       .
                                                                                    4 ,*   J-
                                                                                            ,XTKJ-J ZW- .T'
                                                                                                          f7Ji N 2v
           iptx6ClB?
                  >
                       >       #<    'AJz?'/N ZA:V * Y
                     yw y nygjuy w v r A FFA r -,
           l
           j                  A r ' rzytr
                                 > zzzza la r
           + zzow /rz ,k< z x z r' Z     z'C.
                                            Tz#zzJl/zfsz:5)                                 ...

           !         <.     ee ''           ..            ..y   s                                 .
       ##l drZ&f.; wu;.
                      ,yp,'
                          ea;t
                          ?  v?X
                               z,'s-' Z -.  zy
                                             .   .                                   .                          z4ztjP.J-1
                                                                                                               Z7        ..o'7  y . y'
                                                                                                                             ,, ,
                                                                                                                                z .>'*C.ûr.'''
           -
         1vy 7/       u'y>e*      .g .z'
                                      .
                                        .-z 'y-                                                             'rz -
                                                                                                                ;..
                                                                                                                . um  e, v..y c'
                                                                                                                     F,        - e';(;.,,r,
                                                                                                                                'j .
                                                                                                                                   .                                 .

          sQ d',h.
               . ;,-,ee          ' &  . s.                          .
     Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 10 of 22




                                                                                                                                                                  XYE JV 4
        e
                zet2D'J-tê..
                           ï                                - r45                               * ,v 4&8 4 4,#fJ7                                                                            -
                   . ?yç
                -. .                                                                                      -       x .-. . ,.
                 z*..
                    ;j ..a,
                                                 & 'z't,
                                                       /;v>kz-/.
                                                            .  r,u
                                                                 -'.xW                                    />XX ,
                                                                                                               z*r&.
                                                                                                                   :                               .'-
                                                                                                                                                     '-
                                                                                                                                                         W '
                                                                                                                                                           .
                                                                                                                                                           r
                                                                                                                                                           ,,
                                                                                                                                                            6.
                                                                                                                                                             :,
                                                                                                                                                              G
                                                                                                                                                              ..r.
                                                                                                           rh'
        # zv D-.j        ------.
                                                 zA'
                                                  :&z'(.)                      ;(e1
                                                                                 .
                                                                                  ..yy.r
                                                                                       ''
                                                                                                          .-      .?ur,e.-
                                                                                                                         r-.',Y k4-.zd-'f
                                                                                                                                        .e         t
                                                                                                                                                   .


                                                                                                                                                                  - -
                                                                                                                                                                             ,.-
                                                                                                                                                                             '
                                                                                                                                                                                 gf
                                                                                                                                                                             - ..- - - - - - -       -   - --
                          -.
                                      i''î       oz
                                                  '
                                                  -
                                                  z/
                                                   pp
                                                    '                       ,,>,-.
                                                                                 %: z
                        ,.'
                          > c # /e.a'                                     éqœoX .
                                                                        L-.
                                                                               y                                                                   .- - . .

                       J.---
                          <z                  z4                                                /             sow                 isc.         Dezw y pv
                                                                                                                                                    / .-wc/x
                                                                                                                                                           j
                       t(  '       v
                                   c.%jey     <,
                                        ze/zuse                                #y .zur                                                          g
 'FPU
 R0 o c
      g                                      .
                                                            ,r,u
                                                               .    j.
                                                                     v,
                                                                      .
                                                                      ozu.                                            .
                                                                                                                  1 4.%.:.                                        . .7,.
pL
 .
 '
 ky
  >i
   f-kj
      '-ga&
         é.A
           #z.
             ;JJ
              -JJ'
                 &KAo
                   -.r '
                       ./#v4A
                          z/'.p4z
                                él
                                 .
                                 g
                                 zzv.u..y-.:.#3t,t....
                                      >.                                                    .

                                                                                                                  '




x .o/c T-g
         -za
           ''
            e, nr
               , .,-ol sd
                        -oez - -                                                                                                      l
                                                                                                                                      D ro or-
                                                                                                              -
                                                                                                                                                                  ç
                                                                                                                                                                  yt.#zu.-
                                                                                                                                                                         r.s $'
                                                                                                                                                                              ;:.
   '
   bao       tzo fvk?& .-, .
               .
               -              b
                              g) >,.
                                    -0
                                                                                                     ,.
                                                                                                                              gku -q.c-â.
                                                                                                                              .j
                                                                                                                                  .     %.
                                                                                                                                         a.
                                                                                                                                            y --.
                                                                                                                                                     .        .             -.-

   .
    S-G     C e-u .
                  ck
                   lrï.r'
                        .f,.f?&  -t.to                          .                                                      -'
                                                                                                                        1 cp-
                                                                                                                          .   .


    C(3 & .
          1-tz)'iu , i--a-0 //'+                            -


   noa                                = v4uo esux -* -                                                                                 g 54-
                                                                                                                                           1-
                                                                                                                                            r-D -* /,.
            .    Ji               l
     (.u;k o
           liax
              z.j'          .                         ),y
                                   /                                                    % -.--N C -- N @.1                                                                                         #$,
   (&i)t
       t
       k!                                                ' -'t
        .                                                                                                                                                -

       .lt.oa',i
               ?-.                                 s  i F      :q-;                     #                 y L...
                                                                                                          ,A ';ir(
                                                                                                                 '
                                                                                                                 )-
                                                                                                                  ,
                              .
   .,
                                                   /u/o 1'
                                                         ..-
                                                           ;(-
                                                             ,tt  ,,
                                                                                  .     , r o --
                                                                                      7'.       ..JZ 4-- P-
                                                                                                ..        .                           . .. -   .                  .
                                                                                                                                                                                      '
                                                                                                                                                                                      .


     Z1                                          .= ,               .   .                       sxf. A ,W .) 4 ##x                .                                     ,




                       /
                       v4.
                        -p> s.+7& T-F                                                            M WJ - Y .
                              s > zx p.
                                      ,
                                                                                                              8*                          WW                                 41
     # r<& ,
           .c
                   awljdzz.z-
                                                            HA44
                                                            m 5  / AgGV Z WG X
                                                                N l& 4&e * > <
                                                                    .

          KM pi> vu.
                   7'
                    r                                                   l g J<r     Pi5g
        ff z& .s                                                         w o ry's.,, u u p
                                                                                                                                                     2 = -..                          :J''               ' ''
       W oy t'yr. )&.
                                                                                                                                                                                  .

                    y.
                     & %m,
                         .. o N , 2 & &/td /
                                                                                                                   .
                                             x
                                                                                       .                                                                                                         , . :/'
   ;*
                                                                                                                                               -
 ZXaJ                                     V ,''R
                                             .    . -    . .. .
                                                                $Z.'.
                                                                    j
                                                                    T#
                                                                     l
                                                                     '
                                                                     -
                                                                     .                                                                         g.e
                                                                                                                                                    .

                                                                                                                                                 yygwug
                                                                                                                                                      .lw)
                                                                                                                                                         y                                         4gj
Jw                                                .
                                                      /.
                                                       g
                                                       r'
                                                        u
                                                        hyc(.
                                                            yp
                                                             ,.y.           . .
                                                                                                                                           o z4      /                                /z-z
                                                                                                                                                                                         'u
                                                                                                                                                                                          .
                                                                                                                                                                                          e.
Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 11 of 22




                                                                                                                 '


                                                                                                                                                                             gr e.                #/ rF'
                                                                                                                            z
                                                                                                                                               p                                             y,                       h
                                                                                                                                                                                                                      ,
          rt.4z.
               z /1.g.g J'0.yav,  4'fe yjk'.rrgjj-
                                                                                                                        '                      .


                                                                                       z'
                                                                                                    ,
                                                                                                                                                                                           y.,y
                                                                                                                                                                                             ou./'
                                                                                                                                                                                             .,

                                                                                                y.
                                                                                                 '
          //ar /;. :.  /4zit.(uj
                               zj
                                !
                                ?
                                î                                                      .

                                w,a-   .
                                       /
                                       ..-&                                                             ,
                                                                                                        .
                                                                                                                                                                                      dn
                                                                                                                                                                                       -y,v
                                                                                                                                                                                          -srygyn
                                                                                                                                                                                                œa
                                                                                                                                                                                                 'zz/t.
                                                                                                                                                                                                      r
                                                                                                                                                                                                      -
                                                                                                                                                                        e e                 .< - r                ,
          (
          :! . t                                          .            /e'
                                                                        -J c d'
                                                                              -$   .                        '*                                      s
                                                                                                                                                    .                   J             ..
                                                                                                                                                                                       sszy z;t'
                                                                                                                                                                                               u                                  .
                                                                                                                                                                                                                                  .


      V                .$
                        ,
                        -
                        7
                        j
                        ;7
                         j-gjjq!'
              .
              4,,64-.0,,'
                   )
                   .Lj
                     .f
                      .
                      '4
                       (                                  v                ..,                                         w cl
                                                                                                                          .Z./e                                              4A
                                                                                                                                                                              ' (r>                           -ut#t$k
      p-Ju
         --k..efçyo
                 j w x'  rX
                          rt
                                                              4/           yyy/?                        .                                      .
                                                                                                                                        ...u. .o.
                                                                                                                                                              (,.
                                                                                                                                                            .a,

    q,                    .
                                       /.
                                        /.
                                         A,.wzzex. /
                                                 '..
                                                 L
                                                ..
                                                                                                                       nzpw?.
                                                                                                                            g a'uy. w
                                                                                                                                    ay#y
                                                                                                                                       j
                                                                                                                                       jj
                                                                                                                                      yj t
                                                                                                                                         j-
                                                                                                                                          jyy
                                                                                                                                            s
                                                                                                                                            .
                                                                                                                                            ,w
                                                                                                                                             r
                                                                                                                                             .
                                                                                                                                             y
                                                                                                                                             jy
                                                                                                                                              m
                                                                                                                                              jy
                                                                                                                                               .,
                                                                                                                                                py
                                                                                                                                                .x
                                                                                                                                                 j
                                                                                                                                                 a
                                                                                                                                                 yj
                                                                                                                                                  y
                                                                                                                                                  m
                                                                                                                                                  rj
                                                                                                                                                   ,
                                                                                                                                                   y
                                                                                                                                                   j
                                                                                                                                                   yu
                                                                                                                                                    o
                                                                                                                                                    y
                                                                                                                                                    .
                                                                                                                                                    jt
          &+1ws LQ                                                                 r'
                                                                                    z-,
                                                                                      gz?tv- .a---x-                                                    4 ,y                         y 6C-
                                                                                                                                                                                        < .,0.
                                                                                                                                                                                            .u'
              ''
              J-'
                /
                -/tC''             z'l'z.;-
                                          kz'
                                            -t
                                             7zr/g'> A e't>zzezz 't-<-J'.                                        .                                                  .
                                                                                                                                                                                               2'-' 2'
                                                                                                                                                                                                     'uc.'
                              n-)z/$--
                         D z-''                  z'Xcdy,L-
                                                         ?-
                                                          pftyesWkzy,* .                                                                                                                     z a tz.zK(.,z?-
          #*';Z)Q7û.
              v'
                   '.1.
                      :-.
                        g                                                          .
                                                                                       x..y tys
                                                                                              kysr,y.V y                            .                   .
                                                                                                                                                                    ae...-
                                                                                                                                                                         v uy&v ya gu
                                                                                                                                                                         .. .
                                                                                                                                                                                    .ss..                 .
                                                y             + >y..                                                                                p
           êfj. /,kz/ .< c.3s.-J
              t/'    .         ,.                                                           .
                                                                                                                                        >e              ,                              yy.
                                                                                                                                                                                      Q. zz')c&
                                                                                                                                                                                         '    ,z
                                                                                                                                                                                               ':
          &...p z                                                                      F8/1 +' $                                                    ZV                                W = J7
     -.                                                                                                          .      c.tgtztztY -
                                                                                                                                   z' ..                                          .



ro J'
    r>' # P449*7*4 z J &' x
                          ->-7- m 4
    ç; .                                                           t.
                                                                            gpcaK L *777'ur'l7
                                                                                                            9*X &                           C Wc
                                                                                                                                               Xq;V yv*J
                   u-/                     .. à.
                                           -   ''
'


S:i / 'z '# y zz g' ,.
          ,'-
            -                                                                                                          r              .0 o <' n c,.cvê  .                    . ..             .
       .     .
             >**
               = ( *                                                                                                    .r...
                                                                                                                            nxj               y    ..g ...
      A
      '     Z.zvf/r.
                   <Q ,.
                       2              /#         ,
                                                                                                                       kK
                                                                                                                        ww.=zh,L-r.o#fJ'r'. -jz4,gA
                                                                                                                                                  a
                                                                                                                                                  yvfA j.-,.-           '-      ' ' -- '     .. --
                                                                                                                                                                                                  .

                                                                                                                                                                                                      -       -

          /7: u/v/g-.;-.
          -
              -        ',so -                                      -
                                                                                                                                                            ,
                                                                                                                                                            *

                              p- gzy?
                                 >-' 4                    .-

    S34.                      .                      .
                                                                                   z JzYW               .
                                                                                                                                w UV JZ-X
                                                                                                                                        -ô<Z                        . zr..
                                                                                                                                                                                             &&                           '
                                                                                                                                                                                                                              -
                                  .        -.                                                                                                                                   ..
                                                                                                                                                                                . :
                                                                                                                                                                                  :
                                                                                                                                                                                  .                                   .

          v.
           w'
            yy yrwj                                           Z yy.,
                                                                   >t.
                                                                     N,                                              yc,fr ou;A
                                                                                                                              g,zœ'
                                                                                                                                  Wj.
                                                                                                                                    aCSW jVX .                                                        yy z

f/'Z Z'
      V/zJ-'
           ei
            -
            >myu
               .' y g./ y-
                         /y                 .



         ê. zJ
             ./zza,                                                           zêTz,?A'w.
                                                                                       r'
                                                                                        u.
                                                                                         sV,ur
                                                                                         .   ,,o
               XX                                                              I W Z'LVt* 4
                                                                                          ' 'û                                                or/ia                                   +8/*
                                                                                                -

    G /. z.
          /f f z M W                                                                                                                   /#c;
                                                                                                                                          yyr-
                                                                                                                                            yy.
                                                                                                                                              >-
                                                                                                                                               .&v
                                                                                                                                                 nygj
                                                                                                                                                    y.,yj
                                                                                                                                                        '
                                                                                                                                                        e#
                                                                                                                                                         >
                                                                                                        .                       r             .

                                                     ..                                                                         V > FJ/'
                         #-wdz&'
                              '
                              p'-z44
                                   -:)z-
                                   z   rz'
                                       z w'zz'
                                             u=-
                                             -
                                             r .'=
                                                 .
                                                 '
                                                 .c'
                                                 '
                                                 '
                                                 '      .
                                                        --n
                                                   îzt:*-                                                                                                               '-
                                                                                                                                                                         M*<,
                                                                                                                                                                            -
                                                                                                                                                                            A@-='-'
                     .
                     /                                                                                                                                          v&W
                                                                                                                                                                . 7'*
                                                                                                                                                                    1-4#
                                                                                                                                                                      '*')'
                     Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 12 of 22




                                                                                                                                                                              z'l
                                                                                                                                                                                pz. Z,C 4V
              U kvlcy-x                                                A/y/ftf r kkK' r'
                                                                                       /.
                                                                                        /W '
         6#W 17 d lD  , 74 73èr5                                                                                                    zl ?                               2/.f'
                                                                                                                                                                           2                -. -           -
-
        Lez/r L) G # 47& u r                                                                                              pkûdz; - 2.M .ss.---.
                     z V%D                                                W'
                                                                           WE                                        7-/+1 47* z/
                                                                                                                                ).5* #11
                                                                                                                                      ',
        % zyg.
            --
               .g(,gu-jgnyucenZ X za ,     syc.
                                           m         # m -p..
                                                            Z'
                                                            -. * , iu
                                                                     LJ
                                                                    #. >x
                                                                          .,,.(.:.                                                                                            C.              .

                                                                        ef.f' .x
                                                                         x
                                                                         ,
                     ,                                                                                           .


              o,           v y                                        .-           ) o-g                                                                                           .


        .Ao. z.,
               :
               )ju
                 j:./g
                     î
                     , gjc.
                     .    x.
                           -1.
                             M''<.
                                 :,co>4my
                                        ''      61
                                                 q-.
                                                   /J .' ., e--- - ,            2                                -        -                   .
                 A           l                      y                                     '                                                                   ,

              jj.
                 '
                --y
                  ,-j
                    ,'
                     ,
                     '-t
                     r  .-                4tln
                                             kbttpt'à
                                                    :,b,.
                                                        ,j.y-
                                                            .
                                                            '       .-
                                                                        /'                                                                - ....
                                                                                                                                                         y,y,
                                                                                                                                                            T. fgy,ug..
                       .,
                                 .
                                      yv
                                                -
                                                                      .f
                                                                     .j
                                                                       ,.,r.-,
                                                                       ,      .sj .
                                                                                  . ,.
                                                                                     (
                                                                                     :y
                                                                                      ..             .
                                                                                                     J
                                                                                                     z .s
                                                                                                        J:                           g...-
                                                                                                                                         .r ,,-
                                                                                                                                              .c.j..                                ,. .




                                      4                         f        ..                   r- ,'ZY
                 dW dttwrt'w
                           y'C'c' (.7zuz'       Cc,
                                                  -.
                                                   '-.:'/,'A     #Yd                       g 7.
                                                                                              ,
              X- &, Q..ytu y-,
                             G7
                              y
                              sM '.é.
                                    ,
                                    g
                                    ,'
                                     .y
                                      ..
                                       Y
                                       ..-#c             yo z.s      g
                                                                     .. yj. V..)
                                                                               .uy
                                                                              ... #-.
                                                                                    y---..-.
                                                                                    .           xw      ...- -                            .       ê.         .-
                                                                                                                                                                  '
                                                                                                                                                                       .- -


               <' /?
                   '
                   ,Q '          # Z,,o    .-zy-yog
                                            .     .zwz(Vz'%. /DQXn-C.U           T                                   --   -



                 F-/YT                                  1-k
                                                          ?)tcL.                                e> &.'ws
                                                                                                      )y..
                                                                                                         l c AJ
                                                                                                             y                                                                         .
               /2.. ,.
                     /-'c6,z,-p
                         .                                           r<,.zy'z-.
                                                                              l    .-   . .
                                                                                                        rV
                                                                                                         #'$r
                                                                                                        ..
                                                                                                            .
                                                                                                            *
                                                                                                             f
                                                                                                             5<7a
                                                                                                                '
                                                                                                                7Y-v7,m VA
                                                                                                                         k
                                                                                                                                      *
                                                                                                                                      .y
                                                                                                                                  .u='.
                                                                                                                                       f< t.>
                                                                                                                                        '''
                                                                                                                                       - ..- AU.         .    .-      5-#r .4 .A.v
                                                                                                                                                                       o.'
                                                                                                                                                                         (syZj
                                                                                                                                                                             .-*-..               .




              >
                                 Dr                      N X'dO --                              7
                                                                                                ,    //7z. 4.
                                                                                                         e/ï ,
                                                                                                           .,-   .=

                                                                                                              .r > Are om
                                                                                                              . . .           .

                                                                                                                                                                                                      526
                                      #. /* 2 /- p D-A-ZZAIM                                                                                           R. P o oz-tx

         :
         z
         7.)
           t                                            +
                                                        7,
                                                        OU.<Z'
                                                          TO t
                                                             zWX/
                                                             ' 4 &&W                                                                -
                                                                                                                                    zv #/>J - - r:
                             N .
                               !li
                                                         <7 + -/2 - ç+                                                                                                             ----
                             k
                             A                            7:44                           W u/ zf/c                                                     y #% MerV -
        !
                     %AV
                     V                                          > <ro4 o > < f/-&#-KkKJ -
        V'
        A
        L
                                                          -




    NW                 Q-
    -
        y            o
                     k%                                                                                                                                                                    - --
        7%N                                      ,@
                                                  -.z av y o crqz cr > vd- v                                 -                                                    -                                   po
        R        Vs
                  osX                              s /-      /dJ-o= o-#
        %%
                  +4                              J-4*J w .# r f OW      .so
        V X                                              K4o                       > .<                  o 3,                                          > 'ze -z'-
                                     è                        a ovae. azoz y uzu a-zô-z
        pf    F Y2 z1/'J' J/4.e A -.er                                                                                                             srozirc F-ZX<''* z/.
        dfr//z.     $3   C'G MJ    oK                                                                                                              lerz-z-rW
  Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 13 of 22




                                                                  VJ & #Y #F
                                                                        <-.
                                                                          --'4
                                                                             u
                                                                             ==.'
                                                                                .
                                                                                'z
                                                                                 r
                                                                                 '
                                                                                 --=-u
                                                                                     g-a
                                                                                       5
                                                                                       '12
                                                                                         ''Q'
                                                                                            J'
                                                                                             ='-
                                                                                               '-MC'
                                                                                                   =mC=-
                                                                                                       *'Y
                                                                                                         -
                87
                 + /,: .* sso> r           zN            z'F-
                                                            eB s               rx/zzJ
          =.      B K N /ZCA ' J J'I 544 //.w ,> gcaazo .
                                                        v           .     .                         -


                     rc# 1C& 4(A zy8-r-. - - - - -.-      -

                      / 'YW J '
                              LF-          & && N          p-a > t//r .,g U ,A
                      z .& y * 4 63 J   A X AZYW Z
                                                 V                                   .

           # 4 666 7 J-     # 5 & zz'a 'y s' & z f. . a
      A
      ZX/AC
         P,                   A r#x/ê4/9vz-K                        ' z/
                               ru                    x z/A i rtr               WF
     &M m '             WXM              F           UW M @                   -
     :
     F //r              zw >                &WX          * *.
                                                            k'
                                                             b
                                                             ;
                                                             j'Lo,a
                                                                  t.
                                                                   /(
                                                                    ',
                                                                     y'y.
                                                                        L.
                                                                         Q
                                                                         ,
                                                                         'tvo
                                                                            ;
                                                                            t
                                                                            zs           ,.
     (1                                                  #*
     t1                                p             $
                  N uuz       &4 s/ u p              rpr w p     & 28 znz> èTzC
   8,D
     ) g4;zJ'-p,               W 4a /?
          LkB -,p
            -           o>               & YW S               A H 1 8& &
          N &rc&               + 4>                  g rr a       /FqA 4K(
                                                                         I
      =a g             rn                  zvrz' z r a pg- x w
          gwz                 z#z-
                                 <              o rp orr& oo x .
   Dtf
  4T.ze4T              6 > eT z./ v M f . > & r
     oN r                N J &# 'A V J N êU W C
          D r o7>             oN           coKeg u c ro e rr D
          r//l r                         P ô4'
                                             Z'W FJ'
                                                   KF
          J'wv & =r'           A > z/dr ''                    > #
                      < VhY        /cpz;g.
                                         iz.y,:)
                                               ?t.


*J;'Ht r.v
         !
         d
         J
         . JLqf-
               ù-lq +q.dj z
                          ?t
                           /,y                                  -- -
                                                                                          ,k,z
   î;,IAZM JC                 C DZZZ?'C /-                #M''*uw,z-g' z-Z/i
                                                            ZW
                                                            '.             'B ur
      C'.& '
      j
           z'
            b         ># .V.g L
                              pr.
                               .                     WJ
                                                      =Ac'
                                                         ..     à-u               z /#F

          N rM D                  zE' w œ s sû /c R r-ïu v
                              y-/f-
           Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 14 of 22




                                                                                                                                                r'
                                                                                                                                                 -*
                                                                                                                                                  41?.'!r Z# 6?
                                                                                                                                                              V'3



  r-o.ZZ' z--'zz-4w,
                   1>Jzew-'
                          xz'r. FZJ 2 C'W YZ Z' , 6g
  ,4 zz-yy '
           J Z-gJ             XIW Y- X W W W g

                                                                                                          -
                           #                                                                                  f                        >.>''-                                         t'''a4
             J            #      o.
                                 r'-'
                                    - /oy:                                                 yv.y''
                                                                                                .
                                                                                                /w
                                                                                                 ..                            .    o.,y g.            .        . . ..
                                                                                                                                                                         ..   y.'      .       .   vy
                                                                                                                                                                                                    y
                                                                                                                                                                                                    .
                                                                                                                                                                                                        -   &>. '<>
               .w-                       /'                   f
                                                                                   z z-/?*
                                                                                         4..+
                                                                                            .
                                                                                            -
                                                                                            .s,
                                                                                              .-.u                                     ,. ..
                                                                                                                                           y g;.z.
                                                                                                                                                 w.,
                                                                                                                                                   ..:
                                                                                                                                                     <
                                                                                                ..,
                  -
                                     / e uo.z
                                            -''
                                              f
                                              ;?->r                                         '
                                                                                            .
                                                                                            ' f.3             .- .                    &>'h'
                                                                                                                                          tz'
                                                                                                                                            ke
                                                                                                                                             '
                                                                                                                                             .,
                                                                                                                                              zttJ
             'J jpr6y-'
      .....-.----'-
                         N - ../--.-.?w-.c..-A'F'.hn.-zX'W,,-7:tkà' .-!i.q.. ..'
                                                                               .
                                                                               ,
                                                                               .'
                                                                                .r
                                                                                 -..        -
                                                                                              .#'
                                                                                                'f.$ï42'.- y..
                      .k..-----aq #k! w z) z.     !?    .'J
                                                                                                                         '
                                                #y                    r              jj/dt         /hj
                                                                                                     ?rp       Lj
                                                                                                                .- .     ,

               /'f.r*' f g F
                      '
                                        .
                                        '=gk y        .   .         --- w') -' y ya
                                                                      '   '4
                                                                                           u.
                                                                                            N
                                                                                            .     gwp
                                                                                                 gv    .'..y
                                                                                                          J
                                                                                                            a sj..u y
                                                                                                           ye
                                                                                                            ..... .
                                                                                                                   /
                                                                                                                     ,
                                                                                                                     .   ..
                                                                                                                                           a
                                                                                                                                   . .. . ..       .           .. . .... ..
                                                                                                                                                                                  a

                                                                                                                                                                                       t
                                                                                                                                                                                       I

/7er.
    ,.70.
        -.
         z
         ,.,s
            . #rc /v4 -
          =''-
                                                                  .                .       /.,.
                                                                                              /
                                                                                              .
                                                                                              /0
                                                                                               , .-y
                                                                                                   xov.î.czz./..ç,-. ..                                        ,

K T / 7.   'r'
            X                                      .y'g$s.yz y.j w p & yvy&                                                                                .       .     -                                  gyN
  1M 1'.4-3/r .7
               ...               .                . .A'
                                                      ''
                                                       -->. ..-.)....--...N 471*- s z-
                                                              .
                                                                                       J-                                                                  . .     .     .
                                                                                                                                                                                      -
                                                                                                                                                                                               :. ,
   D#,
     z??-
        f-                                    W t%'
                                                  i, cf,
                                                       .4                                                     /.
                                                                                                               z?r7. z.oy.                     ,                              .
                                                                                                                                                                                  t-       gz
   #                           f'
                               -N                 cr-                     W 4 è*V4
                                                                               ,   --
                                                                                   '.yyF-7
                                                                                       .
                                                                                         &'.y'        .
                                                                                                      .




  AW rz #
        'y                                    R sr'/TR                                                                        & ) yc'c& #y                         -



                                         #vp >         4                                                                      -.* ,1.
                                                                                                                                    :6. -, M
   eeX                                W .gyy;/ W wjeXJ                                                                   wyy
                                                                                                                         .
                                                                                                                                                   .Z zW o                             .   .
                                                                                                                                                                                           y

    pdvzv r .'
             D                       JTF8                 4 kzp-x
  g          A..          z
                          wo j       ?                                          .J>Q'
  y. .
     -
     %.a./c                                               /xa                  J   .
                                                                                       g
                                                                                                  4 e%#                            /Wy ,..o,ry uv.u.,
                                                                                                                                       .
                                                                                                                                                                                                        a,.
   R ç=T                                          z               /Ue,sJs
                                                                  .                                                       9. .-.- ..  jj
                                                                                                                                      , 4
                                                                                                                                        .
                                                                                                                                        d
                                                                                                                                        t
                                                                                                                                        1;
                                                                                                                                         't
                                                                                                                                          !!
                                                                                                                                           t
                                                                                                                                           -
                                                                                                                                           <
                                                                                                                                           .-. #'-w-;.-n,-               .                 .. .
                                                                                                      J .                     -.,,x  z
   =r
   w.
    ,
    .
    4JIz.!
         )
         .
         ,                                        ez-p#2./                                              .
                                                                                                          u
                                                                                                                              -'
                                                                                                                         Ku67u)> .c7
                                                                                                                                   -
                                                                                                                                   .tu'..               .
  r /a
     ,
     'ogc
        /
        z<e ç
         .

            rT
             ,-
              /
              'C                              .
                                                  .


  /Xyfz;
       'tA'<
           aC/
             .v. .z
                  ..-j.y
                       ,cA- A z.pypu -...g-ypy&.w. /
                                                   ,
                                                   v.       o
                                                               FX .
                                                                      x
                                                                           ..



  R y0z/zTc D cf'    m-jr.%+ f,r>/ Q+            A z/R y/2 . /#z/rr                         ..

 -Q                       ..-m<- *-
                          ,       -
                                  .*'. ---W
                                 ..                                                                               .-....,N.#fï
                                                                                                                             ,X >J? .F-
                                                                                                                                      srt                        ,,,
       Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 15 of 22




  '       1/                                                               /-
                                                                            /J e /Z #?>
                                                                               .



       a.,pC*W C z. IX O'                                      .*
          r vz: zY                             Y ;
          lY-                               - .. .                        -- - z             .
                                                                                             -- - .=
          !rze >N / z-%y .J-../ J> / 20./
          '




          '
          A
          lY/.Ze
               Je. z'
                    J= J/
                       zyvf/'
                            r/  sp+o szX
                             yw4,     .J /-z
                                           wrg ez
                                             ozz
          'L
           4 //     .A .- r/g                                       m./ # J- u -,vg
          ka zvx. enz
          1
       ,7 woo..ger zz n ..
                         -,/ >z//#,.//                                          W vv z
          Jzz
           : zsx                        ,.v<           m J .-,               e'> v,a,/
           4
           m.nr.ze<Z .e/ r/./e- g. v zzz
            t #<< ,-er dzz,-qqaX .
                  ,-r
                                  j.
                                   ,.,g r-
                                         4r
         Rrwe >       a  N A -z, .z, eczdrwzc
                                            ,.                        .



       #'    n .vze>-   ss w5r+o ze - zzr
                                        JZP            yJ . 04 aszv       u vvp
                            2-&'-' 'd-i m ùm rK Z'Z/'r4;- zr
                                                          , 4 > /7F-Z-MA JL
                                                                          '/;
                             X4VV                  * XW    $   UW XW X WW W ZUW 4
          i                       oe           'r         Z//N A mr- ,7.6-zpze JzvG'J<
1+ #   t&,'
          CF/e Psrn.r /7XeD/;g ?*'zesx A v er'
                                             ?s-kon/J
              r/%Q z /-e > e./ y->                                                 ê-q..g,e-v,,6
              rx./- '
                                            J -J'          w x 4/s. p- X'
                                                                        - H Vx.
              zrk/           Z//xs > fkmzs F Q = Vez'z-W/ /> -
                                 ..
                                                                      #
                            ?
           Qox/.F'...q4,osy  .
                                       arr
        #'
         t,
           Su  ' w,z .
                     zowI * JmreXe eA WynosHpzbs/5
                                   ;    ?         ,.. .s .wyc
                                               . .-
                                               .




          Y?         Dsfrozz('
                             <zzh' fsc     z'
                                            Tesavu
                                                 -
                                                 /s /z',,                                    .-



              /-zo,
                  .-x v
                      ,',
                        #- z/-z
                              ,,vz'
                                  ex h4.-,z/,
                                            / ,//.-.-
          k
                  / w--
                      szt
                        ,:
                         -oc
                           -
                           .
                           çz-t
                              :e   .'
                                                        8ow(. o4.. ,sr,
                                 ..?               .


       t7.ë ti-c ,'/ ytrz'
              ,
                        .
                             .,
                                                        r ' jv
                                                             s .s,
                                                                 .    JJ /=oy ez,
          !
          g        tls y'o                                 u
                                                           <                 w . ,v )
  Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 16 of 22




                                                                                                                                        /T1qt -,r .t-y' ..
                                                                                                                                                     z, r..e  .
                                                                                                                                                  .                         ----   ,- ----- -- --- ----- -- -.-- --


                                      X'x!
                                         ;t/?
                                            ...
                                          ,.-
                                              ,4 - . prr. r-
                                                         -
                                                                0.,(      p.
                                                                           /ey                                   .                          -             -        -   .-    .     ....-          - --.-- ..   -   .-


                                           XD7UZ/4c//' .. /.-L/;u
                                                                w.--w z
                                                                      --./
                                                                     -.
                                                                         ./zr'
                                                                            ..-&
                                                                              z
                                                                                r'
                                                                                 ..-y-.
                                                7'z      Vemcx .2.
                                                             -       -e?..../X. 4o'cfgt
 .. .                         .
AN.                  r'  -r-$.,
                      ze.'
                          .   .

                                                    &..:.&-J,. z
                                                               .'zuz-
                                                                   -'                                                    coA S J.z >Jwyy.
                                                                                                                                        c-y.
                                                                                                                                           .
                                                                                                                                           j- .                                         .                 r-
                                                                                                                                                                                                           z,
W-zz                          zF'
                               .z-v/lz
                                  .
                                     sflcz
                                        j
                                        ,yya
                                           u+
                                            zz
                                             ya                                                            P-
                                                                                                           . avzz
                                                                                                               a z.
                                                                                                                  <-g
                                                                                                                    .,ry                                                                .
 > Nw)6R                                        z-
                                                 z-z/-
                                                     ,f                            LOU
                                                                                     Qzv r.
                                                                                          r-7.
                                                                                             77
                                                                                              ;' .C+g
                                                                                               --.  clru                 ...   .


/.,
  /'z--/o.z-p&-z):-.
                   '.w/cc,.,'
                            zL;-                                      o r'
                                                                         , >'p'v
                                                                               mn-
                                                                                 ciW zh s,
                                                                                         K'' z
                                                                                             --
                                                                                              ze/-
                                                                                                 '
                                                                                                 rW u-f,-
J >                               ,& .
                                     't) eAX Le'. A -J7zV c - z'.D .
                                                                   ,/tu'  .                                                                     .> pCw            -



                                                                                                                                   '
                                                                                           -
                         rx.-s.                                                        +A -a' ez'
                                                                                             .-      ' /, .z
                                                                                                c tv v;-             .             .              - .                                                       zw-
                         Y C4r- sJ-L
                                   6.           .                                      . -eSX-.Wv'
                                                                                                 r.<-
                                                                                                    Mè'
                                                                                                      Yy ..-.             .
                                                                                                                           -


                         /Ze'aAeX':'#/ J                                  ,
                                                                                  -
                                                                                                          V //X --/ G
                         J.
                          --
                           o                        :    #z,y                         p.y                            syy J gyys ,                             .


                         &/G'C#z
                               -f/v

 W mg/zJy
        ,
        .
        r
             .                        .y.
                                      #'#y
                                         * X
                                           .u. .-Vrg
                                         -.f
                                           w            Z
                                                   A .y Me
                                                   .                                                     Fydr,
                                                                                                             &X   1.
                                                                                                              ,#u'ê/
                                                                                                                   )---yFW
                                                                                                                         y-CV
                                                                                                                            --./-w
                                                                                                                            V     L>
                                                                                                                                 E*-
                                                                                                                                   -Z
                                                                                                                                    -.
                                                                                                                                     -.-.                                                              <
                                                                                                                                                                                                       t)y
 z/'îu. ,
      'zz
                                      ,c,$-                          W.           ,
                                                                                             >-z'   2-'#--- z
                                                                                                e z''      .
                                                                                                            y
                                                                                                            /Z# .
  :.                 c.-:'
                     .        / , r.-.,.
                                       ;;
                                        +'
                                         nf                      .                       s''
                                                                                           .
                                                                                           :
                                                                                           p,'-/, 4 or < e,,-o<                -   .-
                                                                                                                                        .
                                                                                                                                                              .-



  4J. .v-c'e . . ,.,
                   //:0/                                                                                                       i
                                                                                                                               uyw cr ..
 C o4 .        e r rrcf'N      pA q&4 & 4 <* L
 8//y J'.?2 ' D6LY   .> . X zlwàs ye - - ..--
 P z4 yw ro'h* , n            r-e%   C/RZ Z-
 /,=PZ-                           'Az'r                      yzg y
                                                                 ;                        /2.
                                                                                            * ea r r
                                                                                            7                                                                     A ze'
        41                            W              - P                              fz-                        A A d'
                                                                                                                      e R& V
g 7-
   T(
   ..
                          r gz, r                    /V:->pwrq,/u/r                                                            6% -r/- v
                                                                                                                                       % ty,
         3
                                       ..                                                    ,
                                                                                             .       ,
                                                                                                                               ,           g N',                                   ,.

   r/.w          .
                                  W,                                 z-/                ''f,
                                                                                           + /e                                    .                  -       .    */,rv
 n /vt Z/XT
          ,c                                         jl
                                                      jjjj
                                                         l
                                                         '
                                                         .
                                                                              jjjrrr
                                                                                   j
                                                                                   q.
                                                                                    rr
                                                                                     .
                                                                                     -.
                                                                                      -
                                                                                      'j,.j#IC;r;j
                                                                                         .
                                                                                             --
                                                                                             .
                                                                                             .
                                                                                                 .
                                                                                                 à,
                                                                                                 .
                                                                                                 .3
                                                                                                  )
                                                                                                  ,,
                                                                                                   f
                                                                                                   jtr;;;L
                                                                                                   ;,
                                                                                                            .

                                                                                                         .,,,,                             .
                                                                                                                                            .


                                                                                                                                        .. . .                .
                                                                                                                                                              .        .
                                                                                                                                                                           ,,
                                                                                                                                                                            3
                                                                                                                                                                            .
                                                                                                                                                                            33
                                                                                                                                                                            .
                                                                                                                                                                             3
                                                                                                                                                                             ,
                                                                                                                                                                             j,
                                                                                                                                                                              6
                                                                                                                                                                              3
                                                                                                                                                                              y
                                                                                                                                                                              j
                                                                                                                                                                              -b
                                                                                                                                                                               :
                                                                                                                                                                               ;
                                                                                                                                                                               :;
                                                                                                                                                                                ,y
                                                                                                                                                                                 -t
                                                                                                                                                                                  ;
                                                                                                                                                                                  r
                                                                                                                                                                                  i
                                                                                                                                                                                  ;
                                                                                                                                                                                 ,.
                                                                                                                                                                                  y'
                                                                                                                                                                                   -
                                                                                                                                                                                   :
                                                                                                                                                                                   ,;
                                                                                                                                                                                    :
                                                                                                                                                                                    -
                                                                                                                                                                                    !
                                                                                                                                                                                    y
                                                                                                                                                                                    ,
                                                                                                                                                                                    -
                                                                                                                                                                                    :
                                                                                                                                                                                    ,
                                                                                                                                                                                    ;jy
                                                                                                                                                                                      )
                                                                                                                                                                                      q
                                                                                                                                                                                     ..)
                                                                                                                                                                                       .;
                                                                                                                                                                                   - j..
                                                                                                                                                                                 ..,
                                                                                                                                                                                        ;'  j,
                                                                                                                                                                                             -.
                                                                                                                                                                                              )à
                                                                                                                                                                                            ...,,
                                                                                                                                                                                                j
                                                                                                                                                                                                ,,,.. ,
                                                                                                                                                                                                       .,




 /A zD e4-1 .                                                                                        C;
                                                                                                     ' *r                                       W XQPM:
                                                                                                                                                      --'
                                                                                                                                                        -'
        /cp/X zncyz
                  -
                  l.                                                          #/4
                                                                               .
                                                                                . qeecz                                                         n)>Kp r<
Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 17 of 22




                                                                                            /jœ./ -
                                                                                                  4.
                                                                                                   4.
                                                                                                    v
                                                                                                    *


                                    W            FW                       & ,u 4 . > z& 84 C6r
                                    CyP T?X
                                          ''             *          e          fJ'
                                                                                 r - ATs JW R Z
                                        .

                  yyyy                                           z w . O & 1.J ,. A -.9
    M            c '& . J                    .   .                  . *'w >>. 'r 0 *,w x :?y
    y.'/ /&/' 2., W ./# W v z.
                      ' a!
                                -
                                /. %o >:                                                             .

                                m
    A/o/kwn. , zîk/M a JNr..r '
                      .

                              w zy j
                                   yjy.
                                      y
                                      ,
                                      ..rz.          ,
                                                                                                                              y




vz.P
   /#oc..v
         e+
          J'V
          z àgert
                p-g#;nr<pu  vsv
                              zz
                               v>
                        qn ?- . cc.          .   ..
                                                                                             '                w
                                                                                                              S
                                                                                                         . - .- - . .             - - .   F'
                                                                                                                                           zr
     N- V                       Ja-r/o,.                                      >    .
                                                                                           = )w >
    < 4r$ (.                                   A J< -/WA VV . o
                                                              A ,.
    + < 4 :7                            v
                                        -
                                             amsw oq.z  xw - awb'
   ..f &,tw                         >#< -5-                                   f/ zW        W U XO
    A /
                                        ..


                                    z- v e                               . ct s'vy #  - eu - .e,c'y
   .zu y m,Y
    n

                                                                        r.u.rr,?
                                                                               ZJ*J?Gr
                                                                                     'g,
                                                                                       y
                                                                                       'k.
                                                                                         eZew/.zsa
                                                                                                 z
                                                                                                 su..r
                                                                                                 .
>i               Jkye,
                     ya-gj
                         y
                         . ;dö                                                                                         .        . -



                                                                                  & 4c - Ff -'W :Q.
    Ju J,
        v'
         e// z/x z'
                  /;v>,,.
                        v./,
                           '/.r-'#/..
                                    'z-'
                                       r
                                       J/<.
                                          c,
                                          'r-#-azgn'
                                                   .,
                                                                                                               . - .. .
     ,i*              k!'zm#                                                                                          ;                                    rq ;
                                                                                                                                                              ''
                                                                                                                                                    ='*y%'':
                                                                                   //mye ,                                  V
                                                                                                                                             '
                                                                                                                           .z
   jj/f
      ..y.jyj
            yt
             x.yl.n3
                   4,
                    4r
                     ='
                      o.z zy        ?                            '!*
                                                                   oö'r                          .                         .
                                                                                                                                          z''
                                                                                                                                                 z' .z* eeyn
  / /u     -                                                                                              e                . ..
                                                                        $ v%'azz
                           %.
                                                                         zz
                                                                              ,
                                                                                           r/
                                                                                            uwyz
                                                                                              .,, ,
                                                                                                  ..gxvy
                                                                                                                            >'!..     >
                                                                                                                                      t
fJ-D çm v er                    .            c''
                                               J
                                               '
                                               ,
                                               v''' .-4) z
                                                         ''
                                                          -J
                                                           ''
                                                            o,
                                                             .xva,
                                                                 /                                                .    a.t'
                                                                                                                              ., .4s
                                                                                                                                     #.
                                                                                                                                   k Z
                                                                                                                                 r.m
                                                                                                                                        Aj
                                                                                                                                      s'f
                                                                                                                                                      y'
                                                                                                                                                      é.
                                                                                                                                                      .        .
                 ''
   z-/uwvez,a./                         DoA u            ....'.'-
                                                                              zyazs/         ..oo.r                                   r%
                                                                                                                                      y'M*4G 'K6
                                                                                                                                               ',(<>
    DotN ,c-                                         u,w                      ...
                                                                              ,zz.
                                                                                 eer
                                                                                  ' ueez ry
                                                                                          e?
                                                                                           or/
   De                      oyp                   De/rrrp;z
                                                         vy/
                                                           .po'>                   .   ,     /
                                                                                             .-' /   Akzr '' '-
                                                                                                x ..- /
   z/4,
      - ?.
         tzz'
            z# zw'n                                              r.trw zêr                   .     J.ww' p+
                                                                                                     ,,
                                                                                                         *- . mi
                                                                                                               'g
                                                                                                                   .
                                                                                                                'f #tlr=- >****''-
                                                                                                                                      '
                                                                                                                                             x :0'-

#/' .J'
      e                                 Toe.,z,
                                              o,
                                               4v...
                                                   r'r'    pF
                                                             /
                                                                                            / +'J7
                                                                                                 ,o#      .                           'gf
                                                                                                                                        j-e.
                                                          a
                                                          )
        Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 18 of 22




                                                                                                                                                                      /Vf'6 /r
                                                                                                                                                                             'Y JX
                                                                                                                                                                                 '.''
                                                                                                                                                                      #

                                                                                                     .                                                                            .'



            WX)#jc                     ./WV é,.
                                              a.z,
                                                 fr
                                                  #J
                                                   '                                                                     y
                       -
                       ,
                                ,                                    g</t:w./?
                                                                 zt& t                      -
                                                                                                 y                       g
                    y     ,r         /z, .é--8,v u
                   - -               - . -           -   -               -                  .                            .
        >z :
       .-           -p'wzv/       vz/-
                                      w-pe       .                                                                           -
                                                                                                                                                      -
                                                                                                                                                      ,       -.,
                                                                                                                                                                ,-
                                                                                                                                                                -
                                                                                                                                                                  .
                                                                                                                                                          .                                .   -
                                                                                                                                                                                  .

        z/
        -'aYe - A-,
        .
                   z
                   '
                   -..- /.  -
                            %-'.
                               ?u' z m lv   w;' -.                                                                                                                                                       ek.
      #>==& F,/# -
                 ' -.r     # z Dû'- r-W/ X ff                        z                      .



       /oh '/ y s r w z.'  /> a          3 + e4-r
 ----.-- ##,$z.u /
         v,
          x
          .
          z
          f                                          -           -           - .
                                                                                   /,+ - z
                                                                                         '''
                                                                                           7,'+/. - -'U*X./
            f'                          '-/t:y,az, w pg yzazvaa..J
                                                             .                                                                                                zzszzx psv-w a ?s
-. -........>
            C/
             -W' XX,yz,u         -     -
                                                                 .
                                                                     w cj-agpy ww s,zaysw                                                                 - - --                                   .-.-             .
                                     D<J,c'ttJF
                                              7 J'tcr
                                                    ,
                                                    -7' rur lrA 1w' ' vvzo> #
                                                                            e&'                                                                               .                                                 V
             y
             - y-c                                                   xwvc?(+<JW-v z'Zz .J7                                                                oW                      H 2-*
             Fz'-t:
                  'J'.                                                                                                   fzz//zp..
                                                                                                                                 J).
                                                                                                                                   r-.
                                                                                                                                     zz-S
                                                                                                                                        ,
                                                                                                                                        r.
                                                                                                                                         J
                                                                                                                                         .
                                                                                                                                         zu
                                                                                                                                          .
                                                                                                                                          --t
                                                                                                                                            -0
                                                                                                                                             -l-.
                                                                                                                                                                           ''


                 + /.. , z/
                          '-      4/c/ # -
                           xe-.- f'         ti
                                             t
                                             r
                                             3:, 2.1.1
                                               --.
                                                 :   ,3-    .
                                                            --
                                                             .-i6'
                                                                 '-,
                                                                 L 3
                                                                   :
                                                                   '
                                                                   -
                                                                   .
                                                                   -'jï----,---
                                                                    -
                                                                                   #:>                                                                                            '
                                                                                                                                                                                  ''
                                                                                                                                                                                                                .
                                                 -     ..-y..
                                                         .
                                                            b
                                                            .-                                   .       -                                    ..---                        ....
                                                                                                                                                                                       .

                  /71 kw y A       p .wyzz.
                                          : Q.         e //;J                 yr
                                                                               .
                                                                               y.
                                                                                -
                                                                                ï-                           -



             .-  s/
                  -o, .
            -.yyy)                                           gy                                 ygg.yyuygy s-f-e:c
                                                                                                                 J.
                                                                                                                  ' R-l-ç 863                                                                              .



             ,   zj a -z/&                                                                  g'y.-//- .w +.-                                            vzo .                a m,y.
            ..
                  ? V gay ---e
                       --
                             v..--.                                                    -         -                  - .- :
                                                                                                                         V                            .
                                                                                                                                                      - -..                -.
                                                                                                                                                                            -                            ( -(
                   ,?Ty/E',/,,'
                 t-'<-
                            .
                                                             4.,
                                                               z                            'z                       g ,..
                                                                                                                 .. ..   jw.n                                 -       :
                                                                                                                                                                      .    .               o ,ro/V.
                                                                                                                                                                                                  , @@
                  f'J.z
                   r
                       ,
                                                             w'pz
                                                                taç
                                                                 -
                                                                  gx
                                                                  .,
                                                                   akc.  Z
                                                                      zw.s
                                                                     -.,- .c.
                                                                             ,
                                                                              e x. N A,
                                                                                      -
                                                                                      /                                                   .



                  /f                                         vZ'.#4>.r .yzazxu
                                                                             .y. y      -                .                       .                        -

                                z<'
                                 . v:fJzfe c                                           '  y '                                w '                              #o, zw'  .
                                                                                                                                                                       e >y
                                                                                                                                                                    ,'/'
                                                                                                                                                                                       ,

                                                                                       >'                                            .    L.'g
             L 47.9/'                                                            K'
                                                                                  >q
                                                                                   ''
                                                                                  ,.
                                                                                   # rt
                                                                                      y
                                                                                      i
                                                                                      ,'
                                                                                      -z.L.LL;L?q.tg;jk' 'y,
                                                                                                           .
                                                                                                           I
                                                                                                           .q
                                                                                                            jjjjjI
                                                                                                                 k.                          ;p
                                                                                                                                                          y .j;.y'rI.
                                                                                                                                                                    j
                                                                                                                                                                    )
                                                                                                                                                                    4
                                                                                                                                                                    .
                                                                                                                                                                    fj
                                                                                                                                                                     )v
                                                                                                                                                                      w
                                                                                                                                                                      b
                                                                                                                                                                      j,y
                                                                                                                                                                        j
                                                                                                                                                                        ,
                                                                                                                                                                        .
                                                                                                                                                                        yr
                                                                                                                                                                         ;S
                                                                                                                                                                         'p&
                                                                                                                                                                           K
                                                                                                                                                                           ;.
                                                                                                                                                                            :
                                                                                                                                                                            '
                                             .                                          z                                        ..
                                                                                                                                                                    ,
                                                                                                                                                                    ..
                                                                                                                                                                     *
                                                                                                                                         ..
                                                                                                                                          ,     ..                ,
                                                                                                                                                                    - -     yyns
                                                                                                                                                                              ..  .
                                                                                                                                                                                   .

             X                   yyy'
                                    yyj
                                     v.zyy u,a y
                                               e                                                     &'
                                                                                                      Yt
                                                                                                       yw yyyy
                                                                                                             r=W.y.,
                                                                                                                   yys
                                                                                                                     . yyyyyj m y                                                                  . .

             '.       -'*(try
              b - Lrrz.    '
                                                                     ,                          rv'. .       zW z X S .   Z'
                                                                                                                           X,.zyX?
                                                                                                                                 ,                    .


                                                                                                 ç eeYy*
                                                                                                                                                                      ..

                                                                                   .
                                                                                                                                                      ,                               a.
                                                                                                                                                                                       s gyyr
                                                                                                                                                                                  /
Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 19 of 22




                                                                                                                                  /r>.c
                                                                                                                                      -
                                                                                                                                      r..
                                                                                                                                      ..        age
                                                                                                                                        ri c. z.z
                                                                                                                                      ( l
                                                                                                                                        .''
                                                                                                                                                v
                                                                                                                                          ;r'
                                                                                                                                       (.z'




                  .                                                                     J                                                                                  .'      /
                  y
                  .
                  .'               ..-. :                                            /                                                                                             .


       p;# .. yw
               e
               ,'                                      A N J,
                                                            r                                            X                                 V*%'*'
                                                                                                                                                * ''
   i :#;#/
       .
                                                       y
                                                       .a. .
                                                                                        r z'
                                                                                           z-. #.
   !
   .                                                                                                                                                            za            ..                     a.



1,''
   z/a., A e,. s-. /z.    e.
                           .                 G
                                            g.
                                                                                                                               z
                                                                                                                               Fz.- ' ,.
  !
  X .  ,
       Xge:.' z#z
                +
                j
                /.6a
                   !
                   R
                   '
                   p+..c?fJ
                          '
                          f                                                                                                    Z-
                                                                                                                                zou
                                                                                                                                  y
                                                                                                                                  '
                                                                                                                                  c'x:.
                                                                                                                                      ,
                                                                                                                                      :
                                                                                                                                      Xr
   ''X,./.rze,.s;
      <.   ...
                - g?,,.>                               ,
                                                                                 Jr
                                                                                 < .
                                                                                                                   wrwg
                                                                                                                    .z          v. vw.        z
   1y gay w g. ykas '
       ,                                                                         Z -.                              y**.(k.)up e
                                                                                                                              g
                                                                                                                              .#.. V yoe
                                                                                                                              .
   ,      zJ/
            '
            .zJer. ./ ez-e- w-ev.
       -e - '
             '
                                      -'- c .
                                            -'V
                                              zr>--
   :znp /'    .eXeo /
                    .zw- , a z'-z->-r,
                                     z*y,'o.
                                       .   r      .
                                                               ,                                               .



   '.
                 #?T
                   '<      *
                                                                                                        er                           zyy4w, .e, y y
                                                                                                                                              .    ,,
                                                                                 //?'                              - -/?''''       /?'',          / 'l
       'Vz''
           ro 7P .                                                  Uer. Xz/r7'ctfç.
                                                                                 -
                                                                                    'tJ
                                                                                      -ï Vzpçuz
                                                                                      '       &/
                                                                                               '                                                  -.     .                                   .




       X--
         yr' /<r)q (-J-.
                       .
                       v       .
                                                                   .
                                                                   &..
                                                                     ?.
                                                                      -. . g.1J l,X
                                                                      ZA                     v
                                            e    . #                     .e                      r                                            ' . ,-
                                                                                                                                                   *H   .. *.
                                                                                                                                                            <' .                       .
                                                                                                                                                                                       ..,.x
                                                                                                                                                                                       ' '
                                                                                                                                                   *. *%                                                       ;
9î.éW X                                 #         'IJ'
                                                     -'                              . ,e                                                             '' Y
                                                                                                                                                      .    ' ?'
                                                                                                                                                       . . .. ,.        ...Z
                                                                                                                                                                           ,'
                                                                                                                                                                            .z/t'
                                                                                                                                                                                -UQ,.JZx#'
                                                                                                                                                                                       .         .    ..
                                                                                                                                                                                                           '




   , 64W                                                   -                 .,,
                                                                             .
                                                                               ..,
                                                                                 ..
                                                                                  33
                                                                                   ..-,r
                                                                                     ,.
                                                                                        ...
                                                                                       .;
                                                                                       .  z.
                                                                                          ,
                                                                                         jr& .
                                                                                        J +'
                                                                                           'e'
                                                                                                                               t
                                                                                                                               l
                                                                                                                               q
                                                                                                                               j
                                                                                                                               8
                                                                                                                                ;l
                                                                                                                                 '
                                                                                                                                 F

                                   > /?&
lô0/                                  j, euzz' /&& -Yo
                                     ng              t7 - Z 'z'+ & 4. ,
                                                      - / *' ;?'/e XwVrz.
                                           z7-// 'ez.. z-
ze/q              /,                                   r-//--                                        zzza
                                                                                                        ,r .g?
                                                                                                             w .vr
   h
   I
                                                 dofze-
                                                  ,   v .;t'-o
                                                             .av,.r                                     /<afz'y
                                                                                                              y
                                                                                                              'pz/z.
                                                                                                                    ../'   rr
   ?
tol.k                  V.                                       '. .y
                                                                /            .zz
                                                                               .v sz;
                                                               #$y gXpsz.Z.
                                                                          vV
                                                           <           .
                                                                       z.
                                                                        /.
                                                                         -*A '                  '( F ;,   ej#'%s...'.'--'..-..,,'-
                                                                                                                                 .
                                                                                                                                 $.,//7'z'-'..r-.'' ....  .>-,-d/4?.
                                                                        d,'                 gF . . v..'ï -x
                                                                                                          .                                            .F          ' .-'
'JJ#                       Fz                                      .< ...w                  +      .-,
                                                                                                                                  * ,.                 < è; ïs.
                                                                                                                            X'F               fr
                                                                                                                                               '?                                  f
                                                                                                                                                .                                  p
                                                                                                                                                                                   .
                                                                   .                                                                                         .r--'-M'
                                                                                                ..
                                                                                                 r .
                                                                                                   >.'
                                                                                                     wJ.
                                                                                                       > ;-,Nw w..
                                                                                                           .                                                 .s.                '   ..>
                                                                                                                                                                                .v r.
                                                                                                                                                                        A
              Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 20 of 22




                                                                                                                                                                                            xw-*'
                                                                                                                                                                                                #u..z
                                                                                                                                                                                                .   t .W
                                                                                                                                                                                                .*




                                 #.                                  y$
                                                                     F ,
                                                                       zy;r dé'..e:,z' ,y- .#
                                                                                            z. e                                                                   .       .                            .                                              # ,
                                                                                                                                                                                                                                                              /1g.'

                                                                                 r                                        >* #                                 -
                                                                                                                                                                            '
                                                                        *;j
                                                                     <X t
                                                                             .
                                                                                                            '
                                                                                                              'Nj
                                                                     > t, ywx.                            g   ,J
                                                                                                               ,e.
                                                                                                              .. wzjg
                                                                                                                    y@!



                                              .    CA gV4#                                                                                  / fZ#? f / Q4 er .-./Jîi            -
                                                                                                                                                                                .-          .                                                                         .




              .-.                                        .
                                                                                                y.>. .-yg'.
                                                             ....U X J-':J)f*1.-. ...on..
                                                                w -..-.                .z y                  X..... -...--.--.:-...... ...--..'
                                                                                                                                  .
                                                                                                                                                  .                .
                                                                                                                                                                       ,
                                                                                                                                                                                 .y
                                                                                                                                                                                     .



               C                                                  . e- ..-..-.--./u   .'
                                                                                      .
                                                                                        *YAilW
                                                                                             -'4
                                                                                               ''$**'
                                                                                                    v
                                                                                                    *v.r
                                                                                                       W'V
                                                                                                         W
                                                                                                         y''
                                                                                                           z
                                                                                                           '
                                                                                                           U
                                                                                                           * -
                                                                                                          .- - - -.   .     / 'i /t'Yy
                                                                                                                      - - .-.                     -       -                                                                          ..-   -       .   ..                 -

             X...
               gy
                 'Sx.<
                     C ..                                                                               r..# # .x /xzfu/
                                                                                                -.-. - . --- rsyzu.-ce u
                                                                                                                        r
                                                                                                                       . ..                                                                                                      e
                                                                                                                                                                                                                                                                                       -


                                                                                                                                                                                                             . .             -.
               f /M
                 .
                                                                                                                                                                       ..
                                                                                                                                                                                                                                           ..w-
                ..x,,
                    .ve*'
                        -+..J' .r ;                                                             j.. .>>                       y               e
               -
               xw .                                                                                                                     xz. %
                  x > '.-y S;    M                                                            gnku y'.
                                                                                                     .J
                                                                                                      .                   y..X ..y sw.ar
             .>. ..?
                   . c.zC '                                                                 *.s
                                                                                     -     v.   J ....
                                                                                                     *
                                                                                                     .
                                                                                                     -
                                                                                                     v0.
                                                                                                       -            ..w. A'
                                                                                                                          . r.                h
                                                                                                                                              -. #.
                 '
                 d


                     t'           :!
                                  ---'.
                                      ''''
                                                                                                                                                                                         J .
                                                                                                                                                                                           >                    -.
                     .
                         .       ll
                                  ji
                                   -l
                                    rj
                                     -,.çi
                                       dd't;,...-,-.,.1,-.
                                                f                                                                                           -
                                                                                                                                            j.
                                                                                                                                             v                                  r*J
                                                                                                                                                                                  .'z.
                                                                                                                                                                                     z.- Azs
                                                                                                                                                                                           r,
       .   ...       r x

               /X-                                                                         S Vzs
                                                                                               yy                                 uy#
                                                                                                                                            .=                                  '. . .#     .           .-          .- . - -J
                                                                                                                                                                                                                            '. . ..
                                                                                                                                                      .        .       .                                                                   . .-.       . - . - .. .. .. .-.. ..
                                                                                                                                            '                                           r                                                                                          -.. .(
                                                                     ... .
                                                                         v                                                             , .
                                     .              C.
                                                     ''> ,y
                                                          g tw
                                                             v
                                                             . , ,<
                                                                 .               .
                                                                                                                                      /n
                                                                                                                                       .
                                                                                                                                       ,o
                                                                                                                                        s
                                                                                                                                        ),t p
                                                                                                                                          .
                                                                                                                                       . u. ':
                                                                                                                                             + ''
                                                                                                                                                J
                                                                                                                                                ..   /.
                                                                                                                                                  J .C.
                                                                                                                                                                                             . .. .             o -
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                . .. .       .
                                                                                                                                                                                                                                 j'
                                                                                                                                                                                                                                 . #....       .   .. . - . - .           . .     -.




                                 # #'

                     /'
                      -/?
                        j.   - -:                                            ,4
                                                                              ,, :
                                                                                 t
                                                                                 .
                                                                                 r
                                                                                 :
                                                                                 .
                                                                                 ;)
                                                                                  ,.,
                                                                                    .
                                                                                    .
                                                                                    ,
                                                                                    j
                                                                                   ,.
                                                                                    :
                                                                                    b
                                                                                    t,
                                                                                     3
                                                                                     b6
                                                                                      b
                                                                                      .                     '-lvw/,,
                                                                                                            #      y/-ezx                                                                   4
                                                                                                                                                                                            X.
                                                                                                                                                                                            1
                                                                                                                                                                                            ,
                                                                                                                                                                                            ..*
                                                                                                                                                                                              .
                                                                                                                                                                                              ,
                                                                                                                                                                                              1
                                                                                                                                                                                              '
                                                                                                                                                                                              .7...
                                                                                                                                                                                                  ;
                                                                                                                                                                                                  ..
                                                                                                                                                                                                   z
                                                                                                                                                                                                   ..r.<
                                                                                                                                                                                                       vt' pA7       '   e        %*p<'*r -r4e               'r%'/-?f ,/r
                                                                                                                                                                                                .       ; --.       ..




            ZWW< X=r
                   e'                                                                        ' zW.
                                                                                                 z.
                                                                                                  , .X
                                                                                                     @y.y
                                                                                                        ,a
                                                                                                         .-y.y.
                                                                                                             .-.w.        u
                                                                                                                                                                   y*
                                                                                                                                                                    -A
                                                                                                                                                                   e.
                                                                                                                                                                     .'xu
                                                                                                                                                                        .
                                                                                                                                                                                U. .< .''@--''
                                                                                                                                                                                .                               .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              x
                                                                                                                                                                                                                              w ''zr :
                                                                                                                                                                                                                             . U . )w '
                                                                                                                                                                                                                             g'




                                                       A '-                      '         ..

           /yygfy 4 /
                    ,,
                     z--
                       ,#
                        -J
                         ;
                         ?x.
                           vwr'' .


                                                                                                                          à+$                                          3V
                                                                                                                                                                        JW .
                                                                                                                                                                           Z*A'
                                                                                                                                                                             'Y.    .



             '>                              #                           <
            .x-rpzJzy
             /w
              '     ,r-
                     ..v.#
                    ' g.e  -
                           J-'>
                           v  '
                              .é'y.a.    ,
                                                 ..              .
                                                                                                     .0..
                                                                                                         ..
                                                                                                          '                             .
                                                                                                                                                          *.                        'A <R
                                                                                                                                                                                       > L.<
                                                                                                                                                                                          f                                  X..,
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                 >r.;
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                /--
                                                                                                                                                                                                                                  ('
                                                                                                                                                                                                                                   >
                                                                                                                                                                                                                                   fq.
                                                                                                                                                                                                                                   . ë
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     K/</
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        Mê
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         -z
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                          f'
                                                                                                                                                                                                                                           IQ- .
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                             s.,.J,
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                             -7
                                                                     -                     . . .                                                                                c ..o.J.                                                                 .

*
'
                             .                                                                     z
    f-
     -zf.o'N,.,*',3,636b,3:j3),1,.                                               KK#Wi                                                t>
                                                                                                                                       '' W                            y4&e'
                                                                                                                                                                           ,u'. -ru
                                                                                                                                                                            ,
                                                                                                                                                                           ..                   ....

                         I....E
                         .,   ?'
                               .      '                      '
                                                              ;;
                                                               i,     !,
                                                                       '-
                                                                      ...-
                                                                         I;
                                                                         .q.
                                                                           '         . .,. .
                                                                                                                                                               .
                                                                                                                                                                                  kp
                                                                                                                                                                                   .-'
                                                                                                                                                                                     -%             .

      teq J-Z                                    N .,z,jj, .j
                                                            r
                                                            j
                                                            g
                                                            r.,
                                                              .
                                                             gg
                                                              (
                                                              j
                                                              ,
                                                              j,
                                                               j
                                                               ,
                                                               j
                                                               ,.          ,
                                                                           -,
                                                                            j
                                                                            ,j
                                                                             r
                                                                             ;;
                                                                             jj
                                                                              ,
                                                                              g
                                                                              .
                                                                              j
                                                                              k
                                                                              :
                                                                              ;
                                                                              j
                                                                              .y
                                                                               g
                                                                               jj
                                                                                !
                                                                                .
                                                                                r                                   e                            A                              > ,zex'w r= ''
   Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 21 of 22




                                                                                                                                     lj),.....'.',t.'
                                                                                                                                    f,                                           .'
                                                                                                                                                                                ,.
                                                                                                                                                                                .
                                                                                                                                    8,
                                                                                                                                     ,.'
                                                                                                                                       0,
                                                                                                                                        ' ?
                                                                                                                                          '<
                                                                                                                                           ef . & ,-




          CW C                             X X*                      V
                                                                     ..'
                                                                       m,
                                                                        r
                                                                        .0s
                                                                          7
                                                                          t
                                                                          ,
                                                                          k!
                                                                           P
                                                                           .
                                                                           i
                                                                           ,
                                                                           r
                                                                           d
                                                                           '
                                                                           >
                                                                           ..:.
                                                                             'v
                                                                              b
                                                                              .
                                                                              i
                                                                              #
                                                                              '
                                                                              l''.      ..                        .
                                                                                                                  r
                                                                                                                  e.
                                                                                                                   -
                                                                                                                   ,
                                                                                                                   p
                                                                                                                   ,
                                                                                                                   j
                                                                                                                   d!
                                                                                                                    .
                                                                                                                    j
                                                                                                                    1
                                                                                                                    -
                                                                                                                    j
                                                                                                                    :L
                                                                                                                     ,
                                                                                                                     'Z..
                                                                                                                        '
                                                                                                                        x;!
                                                                                                                  - -' %x.
                                                                                                                         .I
                                                                                                                          7
                                                                                                                          w ;
                                                                                                                            -.
                                                                                                                             !
                                                                                                                             '
                                                                                                                             .
                                                                                                                             ''r'
                                                                                                                                . vA
                                                                                                                                   .
                                                                                                                                   !
                                                                                                                                   k
                                                                                                                                   l
                                                                                                                                   !
                                                                                                                                   p'
                                                                                                                                    *'
                                                                                                                                     .
                                                                                                                                     !'
                                                                                                                                      #'.
                                                                                                                                        r
                                                                                                                                        œy
                                                                                                                                         ',
                                                                                                                                          jI
                                                                                                                                           #p
                                                                                                                                            .
                                                                                                                                            vz
                                                                                                                                             -
                                                                                                                                             .
                                                                                                                                             ,
                                                                                                                                             '
                                                                                                                                             2'
                                                                                                                                              :.
                                                                                                                                               '
                                                                                                                                               z
                                                                                                                                               k
                                                                                                                                               .
                                                                                                                                               ,
                                                                                                                                               ur
                                                                                                                                                +(f
                                                                                                                                                  :
                                                                                                                                                  +9
                                                                                                                                                   '
                                                                                                                                                   /
                                                                                                                                                   0
                                                                                                                                                   ,
                                                                                                                                                   >                                                  .

                                                                                               .c                 J                                                        '
          YY-X CC                                                .
                                                                      e e
                                                                           œ'e*'
                                                                        . f.
                                                                           A
                                                                           ,
                                                                           .
                                                                                        .
                                                                                        j
                                                                                        t           r'       .d                 J                                 .#

 r#tv vf Ju Ae.   . )'--*                 z...
                J . **'N / u-'-'v''.'z*w''v .z-
                                              à;'.
                                                 0J.        .
                                                        z/p ..
                                                                     wj
                                                                  -'-72e:e > ,,  .-g. y
                                                                 #' e e L'''#rt- &'
                                                                                     A#'- ç---r-,n'us*,.f '*
                                                                                        '#fW '''-f'W * @                                                        ..
                                                                                                                                                                       ,

        ;                                                      & '            y, x .,.a, q y.                             xj,
 /J;      z c.
             'J- L5
              .
                  . .z..J'                           & / zzz y.(.                r.,a.e -.        v) i.      ,.
                                                                                                             .y..
                                                                                                              s                                             .                                     .


                          . ïv'1.. 4.
                          W J.7     :
                                    .f4
                                      *                 .             4=' , .
                                                                            #
                                                                            .
                                                                    U' ' e!
                                                                          r
                                                       .ë       ,'
                                                                 %
                                                                                                     W(yj: Zv
                                                                                                            '
                                                                                                            -  !
                                                                                                               ;.
                                                                                                                  m x. gi.r(V;
                                                                                                                             .
                                                                                                                             j
                                                                                                                             ,
                                                                                                                             .. w.
                                                                                                                              .w-..
                                                                                                                                  5i'r
                                                                                                                                     '...4'
                                                                                                                                          .:'/.4..:...
                                                       ,
                                                       .
                          u                           .'2.A zV '>,e'
                                                                   *'
                      .    .                          ...   . .-    J'..,.
                                                                      ..
                                                                                                             .
                                                                                                              (D                   y.k
                   z/cN. r                                                z'
                                                                           yv
                                                                            .wy     .                 r ,D y.&z
                                                                                                              g t,zzueu
                                                                                                                      ..:gy .y ;p, ;v...
                                                                                                                                    .
                                                                                                                                                                  .                                        -,
                                                                                                    Vr                .
                                                                                                                                              SN6*
                                                                                                                                               'r W <
                                                                                                                                                    4,,>,z'(t/'F r                    .
                                                                                                                                                                                                                ,

                                                                                                                                                                                                                     ..


                                                                                                                 W D/                   >
                                                                                                                                        myyyyc..
                                                                                                                                               s-
                                                                                                     &Z                         m '

  /ot* zk3 57M- 4zti,.
                     r&'f-/-?'                                                                       /ygJ
                                                                                                        .
                                                                                                        ,y'ty,
                                                                                                             .' zM
                                                                                                                 .
                                                                                                                 yz,Ly' tyzl                                           .
                                                                                                                                                                               ,           .e-


                                                                                                        z/:'J 0# v,z-, .W'zAzA                              . .




        >A r                   .
                                     b' <
                                    F,           . ..
                                                                 Ty -/X.
                                                                       J                                 o.
                                                                                                          'V./&M*
                                                                                                                ' yV j.
                                                                                                                      %
                                                                                                                      i*Ve      '
                                                                                                                                                        .
                                                                                                                                                                       .
                                                                                                                                                                                                                <.
                                                                                                                            A A                                            -2tt''                     rz..or
                                                                                                                                                                                                           aa
                                                                                                                                                                                                            /x
                                                                                                                                                                                                             -
                                                                                                                                                                                                             A's
                  .u                      )s... .y.,s .
                                                      r. -:j,                                    aar.
 llJV'X /'
         fLLSZ.
              XJ-CZ.
                   7-g.
                      L',.z>../
                              -. -=
                                  -
                                  cg
                                   ..-
                            .g....a s.-rz-
                                         yy
                                         '
                                         *'rz
                                            .
                                            =
                                            ,
                                            ..
                                             z.
                                             -u
                                              u
                                              ..u
                                                .y.
                                                  r.                                                                                                                               '
                                                                                                                                                                                              '
                                                                                                                                                                                                  =- '
                                                                                                                                                                                                  .
                                                                                                                                                                                                  .



                  --      .                      ;.                          .r              .,
                                                                                              ..e.. y.
                                                                                                     W                      /'                                                                    y . g
                                                                                                                                                                                                      .z
                  A <:>r/.
                  '      z                                       . /e ./.
                                                                        AA'
                                                                          v.w*J
                                                                              ,,u-ea                                                                              .e.m v
                                                                                                                                                                       .
                                                                                                                                                                       y
                                                                                                                                                                       ru
                                                                                                                                                                        l
                                                                                                                                                                        m/rwz',
         V-Y              g'-e'   /per
                              tz zt                        (tj..w. Z.,'f'
                                                        < f,            s
                                                                         -
                                                                                                         <
                                                                                                         .
                                                                                                         zz '.4e.
                                                                                                                '                                           ,v yp- /Z
                      -.


         9f /$.eeL
                 y
                 .*
                  'vr ..      v'
                              /zT
                                'e-e y'
                                      r
                                      J. y ay--
                                              r
                                              2.t.
                                                 ,
                                                 '4..
                                                    ,.
                                                     ,
          J#* y
              -X'u. v.   q>.
                           .yy,
                              -pzy./ zd zeey v%...s' a.
                                                      e
                                                      /.j
         XYV r/g.f/ r y.5  ... 2W             yz/gy ' y=yJ
                                                         ' A zya#.+ ) e yv   ''
                                                                              My.p-
        Vk
         .4
          prtX(.'
                <%'   YX 42 p'j   '
                                  ,.
                                   ,7...
                                       r'(è
                                          .'      .
                                                  ,
                                                  .;F- g'-yQ
                                                          w. 'y
                                                              '
                                                              ew'
                                                                .   ? ze /kz' -.;. c../          .
                                                                                                                                                                                                          '&

                                                                       e se.     .
                     &<'  o 7..
                       ,.2 .
                              .
                              jpPA
                              0 '
                                xr.
                                  - AJd*f   ... .v.
                                            r              .W pcr.
                                                           d
                                                                                                                                                                                          .

        M v                                      .



      z'ktsroiwov r                                                  W                         QF                     >'N z                                                    pô /N
                                                                                                                                                                                   - + Jà.
        0-6PJ&I'                                 Fà                  A +6'
                                                                         ,                            z.>U.
                                                                                                         A*.'
                                                                                                            r-4
                                                                                                              '
                                                                                                              T'
                                                                                                               w.
                                                                                                                ;'r
                                                                                                                  vvsee
#//      /
         D                    ..-
                                g-#
                                  ,.w z;
                                       z - xx
                                            r-v
                                              -7r--z z
                                                     'f w.
                                                         -                                            .....
                                                                                                                  .
                                                                                                                  .. .                          M .4 K,'..
                                                                                                                                                         Tg
                                                                                                                                                         -.-2p
                                                                                                                                                         -   ,
                                                                                                                                                             z'/'IA
                                                                                                                                                                                   - ..-                  ...


                                                                                                                                                                                          - .----. . .. - .     )
Case 1:19-cv-22218-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 22 of 22


   d
   '
               :#k :ki
                     . r.
                        $ .$

                                                                                                                 X
                                                                                                                 '
                                                                                                                 z
                                                                                                                 J
                                                                                                                 -
                                                                                                                 r
                                                                                                                 .
                                                                                                                 p
                                                                                                                 T
                                                                                                                 r<.
                                                                                                                   z
                                                                                                                   /y
         .
       t'9
         i ?'
            1' -4, 'i:. W
                     '   -' ''
                             :h
     '
     :l
     .ë.i
         ts $
        :'rl
       .. 1
           jd
             !k k.
             .

            ëli
              ! i
              j
              i'
          j .aw.
    l .,.,4.
                 ,
                 .
                 -
                 f
                 :
                  ;'

                -TJ
                         t!
                      '. .:;
                           ;,

                                                                  l V f 'x
                                                                  l '
                                                                    A
                                                                    $ j oA
                                                                                                                  .
                                                                                                                   .
                                                                                                                    y.
                                                                                                                    'g
                                                                                                                     y
                                                                                                                     '
                                                                                                                     k
                                                                                                                     y
                                                                                                                     /
                                                                                                                     W
                                                                                                                     yv        s.
                                                                                                                               vmw
                                                                                                                                 .
                                                                                                                                 m
                                                                                                                                 um
   ,ï .           .
                                                                  î -
   9t .'                                                          ï )%        ,



                                                                                      ,
                                                                                      $ v%
                                                                                      ) Q%Y                                     sm
                                                                                                                                 .
                '                                                                     '                                          .
                                                                                                                                 r
                . . ,. T
                       j..,                                                           .                                          .
            .
                l .,:..
                      v:
                       , ?                                                                                             '

        /
       -.
                . .
                     'j
                     .
                      -t?
                        k
                        ,.
                                                                  h j
                                                                    .s)4
                                                                      .                                                .
                                                                                                                                 ..

                                                                                                                                  a.
        $ .
       4.
                                   j
                                   '
                                   j                               j. )' s1t
                                                                           '
                                                                                                                                  .

        o    a
             .
             '     k',$.                                                                                                          .
                                                                                                                                  w
                                                                                                                                  .
                                                                                                                                  <
                                                                                                                                  w.
                                                                                                                                   -
                                                                                                                                   z
                                                                                                                                   g
                                                                                                                                   a
                                                                                                                                   ss
                                                                                                                                    m
                                                                                                                                    .
                                                                                                                                    w
                                                                                                                                    u
                                                                                                                                    x
                                                                                                                                    a
                                                                                                                                    -
                                                                                                                                    u
                                                                                                                                    .
       .
        %q.'
        '
           >
           t.'
           ' '1x.'
                 4
                 '' Y%%'                                           !c- 1
                                                                       k - ;
                                                                           p  -



                                                                      l                   ,
                                                                                          :
                                                                      l
                                                                                                  'x.
                                                                                                  koh             /
                                                                                                                  7
                                                                                                                  Z
                                                                      h
                                                                      h
                                                                        j:-
                                                                          4
                                                                          .t
                                                                           ,
                                                                      ) i .j
                                                                          '
                                                                          kh                       yx)
                                                                          l
                                                                          î
                                                                          :
                                                                              k
                                                                                              $
                                                                                              h :
                                                                                              y
                                                                                                      $
                                                                                                      x
                                                                                                      yty
                                                                                                        t                  --
                                                                                                                            g
                                                                                                                            /
                                                                                                                            y
                                                                                                                            z          in
                                                                                                                                        .
                                                                                                                                        x
                                                                                                                                        L
                                                                                                                                        Q
                                                                                                                                        u-
                                                                                                                                         w
                                                                                                                                         J
                                                                                                                                         '
                                                                                                                                         u
                                                                                                                                         iw.

                                                                  * wt                        ! q.
                                                                                                 N
                                                                              r               t ..'
                                                                                                  t
                                                                              3-N à .
                                                                                    ,
                                                                                    )
                                                                                    x                                      (
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           .
                                                                                                                                           w.

                                                                  x


                                                                   V k,.
                                                                          '




                                                                       y! y
                                                                                  h
                                                                                  .
                                                                                  ,
                                                                                          .
                                                                                                        :
                                                                                                         .
                                                                                                        .'
                                                                                                         $        0
                                                                                                                  &A            è.
                                                                                                                                       ,
                                                                                                                                           -



                                                                   kQ.x î v
                                                                          e
                                                                          .

                                                                                                                                               .
                                                                                                                                               -
                                                                   kx '                                 N,y                                     .,
                                                                   N v Kx                               xj                                      w

                                                                          Kk                      ,          !




                                                                  t
                                                                  q
                                              h
                                                                  lo
                                        c                         T   .
                                                                  yy
                                        'c                                e
                                        ,o 4-
                                   x, +. 3+
                                   c
                                   ,

                                   %
                                          .Y
                                            w                ua
                                                                   uç.
                                   % -A)                     '
                                                             t-
                                                              M    .
                         '
                          ),5* A1' rd :
                             ,               x
                         &s
                          .
                          : % o m(* m i
                         -v
                                             j xk
                                mo,-,+>
                                     ..
                                      -.
                                       4,t:
                                          '
                                          t,
                                           ) y
                                             . kq .ok
                             -..              .----.-.

                          .4 r
                                          u
                                          ku :
                                                                                                  .


                      $ '. ,k.      z-
                                    .             s ,                 j
                         l : j s.
                                ).
                                 w
                                 zs .
                                    2 1....r                          ,.
                         js,
                           x)
                            .
                            x . ,-. .-. s     .                       ,
                                                                      x
                      j
                      .'
                      jv:. zt
                        *<
                            u
                            ,x.
                             Oc, e
                                 mqj.o- 7
                                        j
                                        u
                                        s
                                        ,
                                        x0a:
                             j.-sv..4 x k.
                                        x
                                        ,
                                       ..
                                        ,

                                 V.gm.k yx4    .'& '
                                                   k
                                                         %
                                                         ..               j
                                                                          ,
                                                                          %.
                                                                          ,
                                                                          toj
                                   kj
                                   w x A  .
                                          xl
                                                & .                       ,
                                                                          >.
                                                                          'O
                                       <k '. .
                             j-t* st :.x j                                    t
                                                                              M
                                                                              '

                    .--i)
                        tt.%.%'''
                                .
                                j..                  ,
                                 t<.                 l k
